Exhibit 10.1

EXECUTION VERSION

REMIC AMENDMENT TO PPPFA, CRAFTSMAN CONSENT AND OTHER TRANSACTION DOCUMENTS

This REMIC AMENDMENT TO PPPFA, CRAFTSMAN CONSENT AND OTHER TRANSACTION
DOCUMENTS, dated as of November 7, 2017, (this “Amendment”), is entered into by
and among the undersigned in connection with (i) that certain Pension Plan
Protection and Forbearance Agreement, dated as of March 18, 2016 (as amended,
extended, restated, replaced, supplemented or otherwise modified from time to
time prior to the date hereof, the “PPPFA”; the PPPFA as amended heretofore and
hereby, the “Amended PPPFA”), by and among Sears Holdings Corporation, a
Delaware corporation (the “Company”), certain Subsidiaries of the Company party
thereto (together with the Company, the “Sears Parties”) and Pension Benefit
Guaranty Corporation (“PBGC”, and collectively with the Sears Parties, the
“Parties”), and (ii) the Craftsman Consent (as defined below) by and among the
Parties. Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Amended PPPFA.

WHEREAS, pursuant to the PPPFA, the Sears Parties agreed to provide PBGC and the
Pension Plans with certain enhanced protections in exchange for PBGC’s agreement
to forbear from initiating termination proceedings with respect to the Pension
Plans pursuant to ERISA Section 4042 for the term and under the conditions
provided in the PPPFA;

WHEREAS, pursuant to the PPPFA, the Depositor delivered the REMIC Certificates
and the PBGC RE Perfection Documents to the Custodian to be held in escrow on
behalf of PBGC in accordance with the Escrow Arrangements;

WHEREAS, the Parties have entered into that certain Consent, Waiver and
Amendment, dated as of March 8, 2017 (as amended, extended, restated, replaced,
supplemented or otherwise modified from time to time, the “Craftsman Consent”),
pursuant to which, subject to the terms and conditions of the Craftsman Consent,
PBGC consented to the consummation of the Craftsman Transaction (as defined in
the Craftsman Consent) and the Parties agreed to certain amendments to the
PPPFA;

WHEREAS, pursuant to the terms of the Craftsman Consent, the Company caused
certain of its Subsidiaries to grant Residual 2019 Contribution Liens (as
defined in the Craftsman Consent) to PBGC on the real property assets set forth
on Exhibit 1 attached hereto (each, a “Craftsman Mortgaged Property” and,
collectively, the “Craftsman Mortgaged Properties”) pursuant to mortgages or
deeds of trust executed by the applicable Subsidiary and PBGC and recorded in
the applicable recording office (each, as amended, extended, restated, replaced,
supplemented or otherwise modified from time to time, a “Craftsman Mortgage”
and, collectively, the “Craftsman Mortgages”);



--------------------------------------------------------------------------------

WHEREAS, concurrently with the entrance into this Amendment, the Depositor and
PBGC have entered into a REMIC Certificates Pledge Agreement (as amended,
extended, restated, replaced, supplemented or otherwise modified from time to
time, the “REMIC Certificates Pledge Agreement”), pursuant to which the
Depositor has granted to PBGC a lien (senior in priority to all liens other than
involuntary liens entitled to priority pursuant to applicable law, if any) on,
and security interest in, all of the Depositor’s right, title and interest in
and to the REMIC Certificates on the terms set forth therein (the “REMIC
Certificates Lien”);

WHEREAS, concurrently with or prior to the entrance into this Amendment, the
Parties and the Custodian (as designated in the Escrow Arrangements) have
entered into an amendment to the Escrow Arrangements (as thereby amended and as
further amended, extended, restated, replaced, supplemented or otherwise
modified from time to time, the “Amended Escrow Arrangements”);

WHEREAS, concurrently with or prior to the entrance into this Amendment, the
Parties have executed a Joint Release Notice (as defined in the Amended Escrow
Arrangements) authorizing the Custodian to release the REMIC Certificates and
the REMIC Certificate Transfer Powers from custody and to deliver such REMIC
Certificates and REMIC Certificate Transfer Powers to PBGC or a PBGC Designee
(as defined in the Amended Escrow Arrangements) in accordance with the
instructions set forth in such Joint Release Notice and the Custodian has
delivered the REMIC Certificates and the REMIC Certificate Transfer Powers to
PBGC or the PBGC Designee set forth in such Joint Release;

WHEREAS, concurrently with the entrance into this Amendment, the Company, PBGC
and U.S. Bank National Association, as escrow agent (as it may be replaced in
accordance with the terms of the Amended Consent Escrow Agreement (as defined
below), the “Escrow Agent”) shall have entered into an amendment to the Consent
Escrow Agreement (as defined in the Craftsman Consent) (as thereby amended
thereby and as further amended, extended, restated, replaced, supplemented or
otherwise modified from time to time, the “Amended Consent Escrow Agreement”);
and

WHEREAS, subject to the terms and conditions set forth herein, the Parties wish
to further amend the PPPFA, the Craftsman Consent, the Craftsman Mortgages and
the other Transaction Documents as set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, it is agreed as follows:

1. Amendment. The Parties hereby agree that the PPPFA and the other Transaction
Documents shall be amended as follows, effective upon the occurrence of the
Effective Date (as defined below):

(a) The PPPFA is hereby amended to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the Amended PPPFA attached as
Exhibit 2 hereto.

 

2



--------------------------------------------------------------------------------

(b) The PBGC RE Perfection Documents and the PBGC Mortgages shall be terminated
in their entirety and shall be of no further force or effect.

(c) Each reference to the “PPPFA” in any other Transaction Document shall be
deemed a reference to the Amended PPPFA.

(d) Each reference to a “Transaction Document” or “Transaction Documents” in any
Transaction Document shall be deemed a reference to such “Transaction Document”
or the “Transaction Documents”, in each instance as heretofore, hereby, or
hereafter amended.

2. Craftsman Mortgaged Properties, Independent Directors, Exempt Transactions.

(a) Effective upon the occurrence of the Effective Date (as defined below):

(i) PBGC hereby agrees that, notwithstanding anything to the contrary set forth
in the PPPFA, the Amended PPPFA or any other Transaction Document (including,
without limitation, the Craftsman Consent and the Craftsman Mortgages), the
Company and its Subsidiaries shall be permitted to monetize (by sale, financing,
sale/leaseback or other transaction similar to the foregoing) any or all of the
Craftsman Mortgaged Properties so long as (A) such monetization is on terms that
are (I) in the aggregate, fair and reasonable to the Sears Party that owns the
Craftsman Mortgaged Property being monetized pursuant to this Section 2(a)(i)
and (II) if the net proceeds of such monetization are less than the appraised
value of such Craftsman Mortgaged Property (as set forth in the appraisal
provided by the Company and its Subsidiaries to PBGC at the time such Craftsman
Mortgaged Property became subject to the Residual 2019 Contribution Liens),
reasonably acceptable to PBGC (it being understood that PBGC shall have 10
Business Days from the receipt of all relevant documentation associated with
such monetization from the Company to determine whether PBGC will provide its
consent, which PBGC shall not unreasonably withhold or delay); and (B) all net
proceeds of such monetization (after payment of reasonable expenses incurred by
the Company or any of its Subsidiaries in connection with any such disposition),
as proceeds of such Craftsman Mortgaged Properties (“Craftsman Mortgage
Proceeds”), are promptly deposited into the Escrow Account (as defined in the
Craftsman Consent) in contemporaneous exchange for the release of the Residual
2019 Contribution Liens on the Craftsman Mortgaged Properties that are the
subject of such monetization, whereby such Craftsman Mortgage Proceeds will
become Escrow Property (as such term is defined in the Amended Consent Escrow
Agreement). PBGC hereby further agrees that (x) upon the occurrence of any such
monetization, the Residual 2019 Contribution Liens on the Craftsman Mortgaged
Properties that are the subject of such monetization shall be automatically
released without any action by any person or entity and (y) in connection with
the consummation of any such monetization and to the extent requested by the
Company, it shall take all actions and execute and deliver all instruments,
documents and agreements reasonably necessary or reasonably desirable to
evidence the release of such Residual 2019 Contribution Liens on such Craftsman
Mortgaged Properties.

(ii) To the extent required by the PPPFA, the Amended PPPFA, any other
Transaction Document or any of the Amended RE Organizational Documents, PBGC
hereby consents to the removal of each of the existing Depositor Independent
Director and the existing SRC O.P. Independent Director;

 

3



--------------------------------------------------------------------------------

(iii) PBGC hereby agrees that no (A) disposition by the Company or any of its
Subsidiaries of (1) any assets held by the Depositor or any of the RE
Subsidiaries as of the date hereof or (2) any Craftsman Mortgaged Properties,
(B) incurrence by the Company or any of its Subsidiaries of any Indebtedness
secured by (1) any assets held by the Depositor or any of the RE Subsidiaries as
of the date hereof or (2) any Craftsman Mortgaged Properties or (C) disposition
by the Company or any of its Subsidiaries of any other real property assets
securing Indebtedness in existence on the date hereof (in the case of this
clause (C) only, to the extent the net proceeds of such disposition (after
payment of expenses incurred by the Company or any of its Subsidiaries in
connection with any such disposition) are applied to repay such Indebtedness)
shall, in any case set forth in clauses (A), (B) and (C) (any such transaction,
an “Exempt Transaction”), count against any cap calculation set forth in the
definition of “Material Transaction” (or constitute a Material Transaction); and

(iv) PBGC hereby agrees that it shall not initiate an ERISA Section 4042
involuntary termination of either Pension Plan for which the consummation of any
Exempt Transaction (other than an Exempt Transaction described in clause (C) of
the definition thereof) is a material basis.

(b) For the avoidance of doubt, the Depositor’s grant of a lien to PBGC pursuant
to the terms of the REMIC Certificates Pledge Agreement shall not constitute a
breach or default under the PPPFA or any Transaction Document.

(c) For the avoidance of doubt, from and after the date hereof, the Company and
its Subsidiaries shall be permitted to incur Indebtedness that is guaranteed by,
or secured by the assets of, any or all of the Depositor and the RE Subsidiaries
so long as such guarantees and security do not (i) become effective until the
occurrence of the Effective Date or (ii) otherwise violate Section 4.04 of the
PPPFA or, following the occurrence of the Effective Date, the Amended PPPFA.

(d) The consents set forth above shall be effective only in the specific
instances and for the specific purposes for which they are given, and such
consents shall not entitle the Company or any other Sears Party to any other or
further consent in any similar or other circumstances. The consents set forth
above shall be limited precisely as written and shall not be deemed to (i) be a
waiver or modification of any other term or condition of the PPPFA or any other
Transaction Document or (ii) prejudice any right or remedy which PBGC may now
have or may have in the future under or in connection with the PPPFA or any
other Transaction Document.

3. Contribution and Application of Funds. The Parties hereby agree as follows,
effective upon the occurrence of the Effective Date, and notwithstanding any
provision of the PPPFA, the Amended PPPFA, the Craftsman Consent or any other
Transaction Document to the contrary:

(a) Section 3(a)(iii) of the Craftsman Consent shall no longer govern the
contribution of any funds in the Escrow Account to the Pension Plans;

 

4



--------------------------------------------------------------------------------

(b) any funds in the Escrow Account that are or have been contributed to either
or both of the Pension Plans in accordance with Section 3(a)(iii) of the
Craftsman Consent on or prior to the Effective Date shall not be subject to any
restriction by any Transaction Document regarding the crediting thereof towards
any minimum funding obligations that are (or may be) required to be satisfied
with respect to either or both of the Pension Plans for any plan year
(including, without limitation, any future plan year or any past plan year),
whether such obligations are (or may be) satisfied by the creation, increase or
use of a prefunding balance, through a reduction in any shortfall amortization
base or otherwise (“Minimum Funding Obligations”) (but shall remain subject in
such regard in all respects to applicable law);

(c) on or after the Effective Date and on or before June 15, 2018, the Company
shall make one or more cash contribution(s) (in addition to the contributions
otherwise described in Sections 3(d) through 3(f) and 5(a)(i)) to either or both
of the Pension Plans in an aggregate amount of at least $20,000,000.00 (the
(“Company Cash Contribution(s)”) (with the timing of such contribution(s)
(subject to the limits set forth in this Section 3(c)), the allocation of such
contribution(s) between the Pension Plans, and the designation of such
contribution(s) to particular plan years to be determined by the Company acting
in its sole and absolute discretion); provided, however, that for the avoidance
of doubt, the Company’s failure to timely make the Company Cash Contribution(s)
shall constitute a Springing Lien Event under Section 6.01(a) of the Amended
PPPFA;

(d) after the Effective Date and on or before December 15, 2018, unless PBGC
shall have validly issued a notice to the Escrow Agent pursuant to
Section 3.2(e) of the Amended Consent Escrow Agreement, the Escrow Agent,
pursuant to the terms of the Amended Consent Escrow Agreement and in accordance
with instructions provided by the Designated Financial Institution (as defined
in the Craftsman Consent), shall contribute all or a portion of the remaining
funds in the Escrow Account (including, without limitation, any portion of the
REMIC Payment (as defined below) and the cash payment made pursuant to the DPPP
Purchase Agreement (as defined in the Craftsman Consent) and returns on
investment thereof, but excluding the Craftsman Mortgage Proceeds and returns on
investment thereof) (the “Qualifying Remaining Funds”), in an amount at least
equal to the lesser of (x) the entire amount of Qualifying Remaining Funds and
(y) the estimated amount (as determined by the actuary for the Pension Plans)
required as of the date of such contribution to satisfy in full all estimated
Minimum Funding Obligations for all plan years of the Pension Plans up to and
including the plan year beginning December 1, 2018, to either or both of the
Pension Plans (with the timing of such contribution(s) (subject to the limits
set forth in this Section 3(d)), the allocation of such contribution(s) between
the Pension Plans, and the designation of such contribution(s) to particular
plan years to be determined by the Designated Financial Institution acting in
its sole and absolute discretion);

(e) on or before December 15, 2019, unless PBGC shall have validly issued a
notice to the Escrow Agent pursuant to Section 3.2(e) of the Amended Consent
Escrow Agreement, the Escrow Agent shall, pursuant to the terms of the Amended
Consent Escrow Agreement and in accordance with instructions provided by the
Designated Financial Institution,

 

5



--------------------------------------------------------------------------------

direct the Escrow Agent to contribute all remaining Qualifying Remaining Funds
in the Escrow Account to either or both of the Pension Plans on or before
December 15, 2019 (with the timing of such contribution(s) (subject to the
limits set forth in this Section 3(e)), the allocation of such contribution(s)
between the Pension Plans, and the designation of such contribution(s) to
particular plan years to be determined by the Designated Financial Institution
acting in its sole and absolute discretion);

(f) on or after the date on which the Company Cash Contribution(s) and all
Qualifying Remaining Funds (and any other funds in the Escrow Account) have been
contributed to either or both of the Pension Plans in accordance with Sections
3(c) through 3(e), and on or prior to December 31, 2019, the Escrow Agent shall,
solely to the extent instructed by the Designated Financial Institution (which
instructions the Designated Financial institution may, but is not obligated to,
provide in its sole and absolute discretion) pursuant to the terms of the
Amended Consent Escrow Agreement, contribute all or any portion of the Craftsman
Mortgage Proceeds (and any proceeds from the investment thereof) to either or
both of the Pension Plans (with the timing of any such contribution(s) (subject
to the limits set forth in this Section 3(f)), the allocation of any such
contribution(s) between the Pension Plans, and the designation of any such
contribution(s) to particular plan years to be determined by the Designated
Financial Institution acting in its sole and absolute discretion); provided,
however, that (i) such Craftsman Mortgage Proceeds (and any proceeds from the
investment thereof) shall not be removed from the Escrow Account on or prior to
December 31, 2019 unless contributed to one or both of the Pension Plans in
accordance with this Section 3(f); (ii) upon the occurrence of a Springing Lien
Event on or prior to December 31, 2019, PBGC may deliver a notice to the Escrow
Agent directing that such Craftsman Mortgage Proceeds (and any proceeds from the
investment thereof) be assigned and/or otherwise transferred to the Pension
Plans in accordance with Section 3.2(e) of the Amended Consent Escrow Agreement,
with it being agreed, for the avoidance of doubt, that the delivery of such
notice shall be in addition to whatever remedies PBGC has under any other
Transaction Documents (or otherwise) with respect to any Craftsman Mortgaged
Properties that have not been monetized pursuant to Section 2(a)(i) hereof prior
to the occurrence of a Springing Lien Event; and (iii) so long as no Springing
Lien Event shall have occurred on or prior to December 31, 2019, after
December 31, 2019, the Escrow Agent shall, solely to the extent instructed by
the Company (which instructions the Company may, but is not obligated to,
provide in its sole and absolute discretion) pursuant to the terms of the
Amended Consent Escrow Agreement, remove any remaining Craftsman Mortgage
Proceeds (and any proceeds from the investment thereof) from the Escrow Account
and deliver such Craftsman Mortgage Proceeds (and any proceeds from the
investment thereof) to the Company, whereafter the Company may apply such funds
to any purpose selected by the Company, in its sole and absolute discretion (to
the maximum extent permitted by applicable law);

(g) the contributions to the Pension Plans made pursuant to any of Sections 3(c)
through 3(f) or 5(a)(i) may be credited, in the sole and absolute discretion of
the Company, towards Minimum Funding Obligations to the maximum extent permitted
by applicable law; and

 

6



--------------------------------------------------------------------------------

(h) notwithstanding Sections 3(d) and 3(e), unless PBGC shall have validly
issued a notice to the Escrow Agent pursuant to Section 3.2(e) of the Amended
Consent Escrow Agreement, if the Designated Financial Institution fails to
timely provide instructions to the Escrow Agent in accordance with either
Section 3(d) or 3(e) hereof, PBGC may provide instructions consistent with
Section 3(d) or 3(e), as applicable, to the Escrow Agent, and the Escrow Agent
shall act as if the Escrow Agent had received such instructions from the
Designated Financial Institution.

4. PBGC Cooperation with REMIC Winddown. Upon the occurrence of the Effective
Date, PBGC shall use reasonable best efforts to assist, where reasonably
necessary, in effecting the changes to the PPPFA contemplated by Section 1 and
the agreement contemplated by Section 2, including, without limitation: (a) the
execution and delivery by each of the existing Depositor Independent Director
and the existing SRC O.P. Independent Director (i) to the applicable Sears
Party, a counterpart to an agreement terminating the CSC Service Agreement for
such Independent Director and (ii) to the Company, a counterpart to the
agreement terminating the agreement limiting the matters on which such
Independent Director may vote; (b) the adoption of amended and restated versions
of the Amended RE Organizational Documents acceptable to the Company in its sole
and absolute discretion; (c) the Custodian’s delivery to the Company of all
REMIC Certificate Collateral Documents (other than the REMIC Certificates and
REMIC Certificate Transfer Powers), and REMIC Real Property Collateral
Documents, including, without limitation, all PBGC RE Perfection Documents, PBGC
Mortgages, signature pages to PBGC Mortgages and other REMIC Certificate
Collateral Documents (as defined in the Escrow Arrangements) and REMIC Real
Property Collateral Documents (as defined in the Escrow Arrangements) held by
the Custodian pursuant to the terms of the Amended Escrow Arrangements; and
(d) the delivery by the PBGC or its Designee of the REMIC Certificates and REMIC
Certificate Transfer Powers to the Company.

5. Conditions Precedent (95 Days). Subject to its terms, this Amendment shall
become effective upon the execution and delivery hereof (or counterparts hereof)
by each of the Company, the other Sears Parties and PBGC; provided, however, for
the avoidance of doubt, that the provisions of Sections 1, 2, 3 and 4 of this
Amendment shall not become effective until the first date that is at least 95
days after the date of this Amendment on which each of the following shall have
occurred (such first date, subject to Section 6, being the “Effective Date”):

(a) in exchange for the release by PBGC of the REMIC Certificates Lien on behalf
of either or both of the Pension Plans (i) the Depositor shall have contributed
to either or both of the Pension Plans cash (generated from the monetization (by
sale, financing, sale/leaseback or other transaction similar to the foregoing)
of the REMIC Properties), the amount equal to at least the excess of
(x) $375,000,000 over (y) any contributions in respect of Minimum Funding
Obligations made by the Company on or after July 1, 2017 and prior to the
Effective Date (excluding any such contributions paid from the Escrow Account)
(it being understood and agreed that the allocation of contribution(s) made
pursuant to this Section 5(a)(i) between the Pension Plans and the designation
of such contribution(s) to particular plan years are to be determined by the
Company acting in its sole and absolute discretion, and that such
contribution(s) may be credited, in the sole and absolute discretion of the
Company, towards Minimum Funding Obligations to the maximum extent permitted by
applicable law), and (ii) the Depositor shall have deposited into the Escrow
Account cash (generated from the monetization

 

7



--------------------------------------------------------------------------------

(by sale, financing, sale/leaseback or other transaction similar to the
foregoing) of the REMIC Properties) in an amount at least equal to the excess of
(x) $500,000,000.00 over (y) the sum of (I) the amount contributed to either or
both of the Pension Plans pursuant to clause (i) and (II) all contributions in
respect of Minimum Funding Obligations made by the Company on or after July 1,
2017 and prior to the Effective Date (excluding any such contributions paid from
the Escrow Account) (the contribution(s) and deposit(s) required pursuant to
this Section 5(a), collectively, the “REMIC Payment”); provided, however, for
the avoidance of doubt, that nothing in this Section 5(a) shall abrogate or
otherwise modify the Company’s obligation to contribute $20,000,000.00 to either
or both of the Pension Plans in accordance with Section 3(c); provided further,
that on each date of any contribution made to either or both of the Pension
Plans pursuant to clause (i) or any deposit of cash into the Escrow Account
pursuant to clause (ii), the principal amount outstanding under the REMIC
Certificates shall be equal to or greater than $500,000,000;

(b) the Company, the Sears Parties, PBGC and the Custodian shall have entered
into the amendment to the Escrow Arrangements attached hereto as Exhibit 3;

(c) the Company shall have caused IP Subsidiary Counsel to provide to PBGC a
bring-down opinion reasonably acceptable to PBGC to the effect that the
amendments to the PPPFA contemplated by this Amendment and the consummation of
the transactions contemplated by this Amendment do not cause IP Subsidiary
Counsel to alter or withdraw the IP Bring-Down Opinion; and

(d) no Springing Lien Event shall have then occurred.

6. Intent of the Parties. For the avoidance of doubt, the parties to this
Amendment intend that funds generated from the monetization of the Craftsman
Mortgaged Properties (by sale, financing, sale/leaseback or other transaction
similar to the foregoing) and/or the REMIC Properties (by sale, financing,
sale/leaseback or other transaction similar to the foregoing) and contributed to
the Escrow Account or either Pension Plan shall be on account of and in exchange
for the release of the Residual 2019 Contribution Liens or the REMIC
Certificates Lien, as applicable.

7. Termination. Unless the Effective Date shall have occurred on or prior to
April 30, 2018 (the “Termination Date”), this Amendment and all agreements
entered into in connection with this Amendment by any or all of the Company and
its Subsidiaries and PBGC (including, without limitation, the REMIC Certificates
Security Agreement), shall automatically terminate and be of no further force or
effect without any further action by any Party; provided that the Company and
PBGC may extend the Termination Date by mutual written agreement. For the
avoidance of doubt, upon such termination, all liens and security interests
granted pursuant to the REMIC Certificates Security Agreement shall be
automatically released without any further action by any Party; provided that
PBGC, if so requested by the Company, shall promptly acknowledge such release
pursuant to documentation in form and substance reasonably acceptable to the
Company.

 

8



--------------------------------------------------------------------------------

8. Miscellaneous.

(a) This Amendment shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and permitted assigns of the Parties.

(b) Nothing in this Amendment shall constitute a waiver (by laches or otherwise)
or abrogation of any Forbearance Termination Event that exists and is ongoing as
of the date hereof.

(c) This Amendment may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Amendment by fax transmission or other electronic mail
transmission (e.g., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Amendment.

(d) This Amendment shall be governed by and construed and enforced in accordance
with the laws of the State of New York (excluding any conflicts-of-law rule or
principle that might refer same to the laws of another jurisdiction). The terms
of Sections 11.02, 11.04 and 11.12 of the Amended PPPFA are incorporated herein
by reference, with any necessary conforming change, and the Parties agree to
such terms.

(e) This Amendment shall not be altered, amended, changed or modified in any
respect or particular unless each such alteration, amendment, change or
modification is made in accordance with the terms and provisions of
Section 11.06 of the Amended PPPFA. After giving effect to this Amendment,
except as expressly set forth herein, each Transaction Document as amended
hereby shall be and remain in full force and effect in accordance with its terms
and hereby is ratified and confirmed in all respects. The execution, delivery,
and performance of this Amendment shall not operate, except as expressly set
forth herein, as a waiver of, consent to, or a modification or amendment of, any
right, power, or remedy of PBGC under any Transaction Document or otherwise.

(f) This Amendment is a Transaction Document. The Company and each other Sears
Party hereby expressly reaffirms that, except as expressly set forth herein,
(i) it is bound by all terms of the PPPFA and the other Transaction Documents
(each as amended hereby) applicable to it and (ii) it is responsible for the
observance and full performance of its respective obligations thereunder.

(g) It is expressly understood and agreed by the parties hereto that (a) this
Amendment is executed and delivered by U.S. Bank Trust National Association, not
individually or personally but solely as trustee of the SRC Trust, in the
exercise of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the SRC
Trust, SRC R.E. and SRC Holdings is made and intended not as personal
representations, undertakings and agreements by U.S. Bank Trust National
Association but is made and intended for the purpose of binding only the SRC
Trust, SRC R.E. and SRC Holdings, (c) nothing herein contained shall be
construed as creating any liability on U.S. Bank Trust National Association,
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto, (d) U.S. Bank Trust National Association has made no
investigation as to the accuracy or completeness of any representations and
warranties made by the SRC Trust, SRC R.E. and SRC

 

9



--------------------------------------------------------------------------------

Holdings in this Amendment and (e) under no circumstances shall U.S. Bank Trust
National Association be personally liable for the payment of any indebtedness or
expenses of the SRC Trust, SRC R.E. or SRC Holdings or be liable for the breach
or failure of any obligation, representation, warranty or covenant made or
undertaken by the SRC Trust, SRC R.E. or SRC Holdings under this Amendment or
any other related document.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

SEARS HOLDINGS CORPORATION By:   /s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   CFO

SRC DEPOSITOR CORPORATION By:   /s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President

SRC O.P. CORPORATION By:   /s/ Lawrence J. Meerschaert

Name:   Lawrence J. Meerschaert Title:   Vice President

SEARS, ROEBUCK AND CO. By:   /s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   CFO

SEARS BRANDS, L.L.C. By:   /s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President

[SIGNATURE PAGE TO REMIC AMENDMENT]



--------------------------------------------------------------------------------

KCD IP, LLC

By:   /s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President SEARS ROEBUCK ACCEPTANCE CORP.

By:   /s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President, Finance

[SIGNATURE PAGE TO REMIC AMENDMENT]



--------------------------------------------------------------------------------

SRC FACILITIES STATUTORY TRUST No. 2003-A, a Delaware statutory trust acting
only with respect to the applicable SUBI Portfolio

By: U.S. BANK TRUST NATIONAL ASSOCIATION,

a national banking association,

not in its individual capacity, but solely as SUBI Trustee

By:   /s/ Jose A. Galarza

Name:   Jose A. Galarza Title:   Vice President

SRC REAL ESTATE (TX), LP,

a Delaware limited partnership

By: SRC REAL ESTATE HOLDINGS (TX), LLC,

a Delaware limited liability company, its general partner

By: SRC FACILITIES STATUTORY TRUST NO. 2003-A,

a Delaware statutory trust acting only with respect to the applicable SUBI
Portfolio,

its sole member

By: U.S. BANK TRUST NATIONAL ASSOCIATION,

a national banking association,

not in its individual capacity but solely as SUBI Trustee

By:   /s/ Jose A. Galarza

Name:   Jose A. Galarza Title:   Vice President

[SIGNATURE PAGE TO REMIC AMENDMENT]



--------------------------------------------------------------------------------

SRC REAL ESTATE HOLDINGS (TX), LLC,

a Delaware limited liability company

By: SRC FACILITIES STATUTORY TRUST NO. 2003-A,

a Delaware statutory trust acting only with respect to the applicable SUBI
Portfolio,

its sole member

By: U.S. BANK TRUST NATIONAL ASSOCIATION,

a national banking association,

not in its individual capacity but solely as SUBI Trustee

By:   /s/ Jose A. Galarza

Name:   Jose A. Galarza Title:   Vice President

[SIGNATURE PAGE TO REMIC AMENDMENT



--------------------------------------------------------------------------------

PENSION BENEFIT GUARANTY CORPORATION By:  

/s/ Karen L. Morris

Name:   Karen L. Morris Title:   Chief of Negotiations and Restructuring

[SIGNATURE PAGE TO REMIC AMENDMENT]



--------------------------------------------------------------------------------

Exhibit 1

Craftsman Mortgaged Properties

 

1. City of Industry, CA (Sears, No. 1498)

 

2. Brooklyn Center, MN (Sears, No. 1032)

 

3. Sebring, FL (Sears, No. 2135)

 

4. Daytona Beach, FL (Sears, No. 1075)

 

5. De Witt, New York (Sears, No. 1353)

 

6. Apple Valley, CA (Kmart, No. 3699)

 

7. Glen Allen, VA (Sears, No. 1065)

 

8. Johnstown, PA (Sears, No. 1863)

 

9. Danville, VA (Sears, No. 1025)

 

10. Cincinnati, OH (Sears, No. 1610)

 

11. Kent, WA (Sears, No. 8709)

 

12. Lawrence, KS (Sears, No. 8273)



--------------------------------------------------------------------------------

Exhibit 2

Amended PPPFA



--------------------------------------------------------------------------------

EXECUTION VERSION

PENSION PLAN PROTECTION AND FORBEARANCE AGREEMENT

By and Between

SEARS HOLDINGS CORPORATION,

SRC DEPOSITOR CORPORATION,

SRC O.P. CORPORATION,

SRC REAL ESTATE (TX), LP,

SRC REAL ESTATE HOLDINGS (TX), LLC,

SRC FACILITIES STATUTORY TRUST NO. 2003-A,

SEARS, ROEBUCK AND CO.

KCD IP, LLC, and

SEARS BRANDS, LLC,

as SEARS PARTIES

and

PENSION BENEFIT GUARANTY CORPORATION

Dated MARCH 18, 2016

(As Amended on November 7, 2017)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

RECITALS

       1  

ARTICLE I. DEFINITIONS AND CONSTRUCTION

     2  

1.01.

  Defined Terms      2  

1.02.

  Other Definitional and Interpretive Matters      1010  

ARTICLE II. REPRESENTATIONS AND WARRANTIES OF THE SEARS PARTIES

     1111  

2.01.

  General      1112  

2.02.

  Existence, Power, and Execution      1215  

2.03.

  REMIC Securitization 15 [Intentionally Omitted.]      17  

2.04.

  REMIC Organizational Documents 16 [Intentionally Omitted.]      17  

(a)

  Representations and Warranties      17  

2.05.

  IP Securitization      1818  

2.06.

  IP Organizational Documents      1919  

(a)

  Representations and Warranties      1919  

ARTICLE III. PLAN PROTECTION TRANSACTION: REMIC ASSETS 19 PROHIBITED SEARS RE
OBLIGATIONS

     20  

3.01.

  Maintenance of REMIC Structure 19 [Intentionally Omitted.]      20  

3.02.

  Delivery of Additional Regular Interest REMIC Certificates 19 [Intentionally
Omitted.]      20  

3.03.

  Independent Directors’ Insurance Coverage and Compensation; Covenants
Regarding Replacement; Voting 19 [Intentionally Omitted.]      20  

3.04.

  REMIC Covenants 20 [Intentionally Omitted.]      21  

3.05.

  REMIC Covenant Carve-outs 21 [Intentionally Omitted.]      22  

(a)

  RE Subsidiaries Permitted Transfers      22  

 

AGREEMENT – Page i



--------------------------------------------------------------------------------

(b)

  Parties to REMIC Transactional Documents      22  

(c)

  Permitted Operation of Master Lease      23  

(d)

  [Intentionally Omitted.]      23  

(e)

  [Intentionally Omitted.]      23  

(f)

  Payments Under REMIC Certificates      24  

(g)

  REMIC Cash Circulation      24  

(h)

  Liens      24  

3.06.

  Additional REMIC Covenants 23 [Intentionally Omitted.]      24  

3.07.

  Transaction Documents Control 23 [Intentionally Omitted.]      25  

3.08.

  Sears Re Claims      2425  

3.09.

  Discovery of Prohibited Sears Re Obligation      2425  

ARTICLE IV. PLAN PROTECTION TRANSACTION: IP ASSETS

     2426  

4.01.

  Covenants Regarding Replacement      2426  

4.02.

  Limitations Upon Voting      2426  

4.03.

  Insurance Coverage      2526  

4.04.

  IP Covenants      2526  

4.05.

  IP Covenant Carve-outs      2628  

ARTICLE V. ENFORCEMENT

     2830  

5.01.

  Specific Performance      2830  

5.02.

  Violative Actions Void Ab Initio      2930  

5.03.

  Additional Contribution      2931  

5.04.

  Additional Contribution Liability      2931  

 

AGREEMENT – Page ii



--------------------------------------------------------------------------------

5.05.

  Non-Exclusivity of Additional Contribution Liability      3032  

5.06.

  Prefunding Balance Limitation      3032  

ARTICLE VI. SPRINGING LIEN

     3032  

6.01.

  Springing Lien Events      3032  

6.02.

  Springing Lien      3133  

6.03.

  IP Springing Lien Conditions      3133  

6.04.

  Secured Obligations      3233  

6.05.

  Acknowledgement of Joint and Several Liability      3234  

6.06.

  Reservation of Rights Regarding UBL Determination      3234  

6.07.

  Perfection of Security Interests      3234  

(a)

  Escrow Arrangements      3234  

(b)

  REMIC Certificates 32[Intentionally Omitted.]      34  

(c)

  IP Assets      3234  

(d)

  Real Property 33[Intentionally Omitted.]      34  

(e)

  Authority to File      3335  

(f)

  Custodian Funds; Custodian Fees and Expenses      3335  

6.08.

  Rights of Foreclosure      3335  

(a)

  When PBGC May Foreclose      3335  

 

AGREEMENT – Page iii



--------------------------------------------------------------------------------

(b)

  Contingent UBL Claims      3436  

6.09.

  ERISA Lien      3436  

6.10.

  Non-Exclusivity of Rights and Remedies      3436  

6.11.

  Credit Facility      3536  

6.12.

  Termination of Springing Lien      3537  

ARTICLE VII. PBGC COMMITMENT

     3537  

7.01.

  [Intentionally Omitted.]      3537  

7.02.

  Forbearance      3537  

7.03.

  Forbearance Inapplicable to Compulsory Involuntary Termination      3537  

7.04.

  Forbearance Termination      3537  

7.05.

  UBL Documentation      3537  

7.06.

  Forbearance-Related Definitions      3637  

(a)

  Forbearance Termination Event      3637  

(b)

  Material Transaction      3638  

(c)

  Material Transaction Carve-Out      3739  

(d)

  Material Transaction Cap Calculations      3739  

(e)

  “Material” for this Agreement Only      3840  

(f)

  Company’s Market Capitalization      3840  

(g)

  Average Quoted Price      3941  

 

AGREEMENT – Page iv



--------------------------------------------------------------------------------

ARTICLE VIII. TERMINATION OF AGREEMENT

     3941  

8.01.

  Termination      3941  

(a)

  Achievement of 85% Funding      3941  

(b)

  Passage of Time      3941  

(c)

  Standard Termination of Pension Plan      3941  

ARTICLE IX. CLOSING

     4042  

9.01.

  Closing Date      4042  

9.02.

  Conditions to Closing      4042  

ARTICLE X. POST-CLOSING MONITORING

     4244  

10.01.

  Company Notification Requirements      4244  

10.02.

  Noncompliance Notice      4446  

ARTICLE XI. MISCELLANEOUS

     4446  

11.01.

  Notices      4446  

11.02.

  Governing Law, Jurisdiction and Venue      4547  

11.03.

  Currency      4547  

11.04.

  Waiver of Jury Trial      4547  

11.05.

  Captions      4547  

11.06.

  Entire Agreement; Amendments and Waivers      4547  

11.07.

  No Waiver of Breach      4648  

11.08.

  Severability, Substantive Error      4648  

11.09.

  Further Assurances      4648  

11.10.

  Multiple and Electronic Counterparts      4648  

11.11.

  Time of the Essence      4648  

11.12.

  Public Disclosure      4749  

11.13.

  U.S. Bank Trust Association      4749  

 

AGREEMENT – Page v



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBITS

   Attached hereto and fully incorporated herein. Exhibit 1    All Direct and
Indirect Subsidiaries of the Company Exhibit 2    Underlying Documents and
Changes Thereto Exhibit 3-A    Sears Ownership Chart Relating to the Depositor
and the RE Subsidiaries[Intentionally Omitted] Exhibit 3-B    Certain
Information Relating to the Depositor[Intentionally Omitted] Exhibit 4    All
Holders of REMIC Certificates[Intentionally Omitted] Exhibit 5    All Sales,
Substitutions, or Transfers of Any REMIC Properties Out of the REMIC Structure
From and After October 1, 2014 Until Closing[Intentionally Omitted] Exhibit 6   
REMIC Existing Liens[Intentionally Omitted] Exhibit 7    REMIC[Intentionally
PropertiesOmitted] Exhibit 8    All Sales, Substitutions, or Transfers of Any IP
Assets Out of the IP Subsidiary From and After October 1, 2014 Until Closing
Exhibit 9    IP Existing Liens Exhibit 10-A    Certain Information Relating to
the IP Subsidiary Exhibit 10-B    IP Assets Exhibit 11    Escrow Arrangements
(including Powers of Attorney) Exhibit 12    PBGC RE Perfection
Documents[Intentionally Omitted] Exhibit 13    PBGC Mortgages with Executed
Signature Pages[Intentionally Omitted] Exhibit 14    Corporate Opinions Exhibit
15   

RE Bring-Down Opinion (together with REMIC 2003 Bankruptcy Opinion)

IP Bring-Down Opinion (together with IP 2006 Bankruptcy Opinion)

Exhibit 16    Amended RE Organizational Documents[Intentionally Omitted] Exhibit
17   

Independent Director and Manager ListsList

Schedule of Compensation & Benefits for Current Directors and Managers

Exhibit 18    Custodian Exhibit 19    Approved[Intentionally AppraisersOmitted]
Exhibit 20    PBGC IP Perfection Documents Exhibit 21    Subordination Agreement
Exhibit 22    Issuer Order Exhibit 23    Agreements Limiting IP Independent
Manager’s & Independent Directors’ Voting Authority

 

AGREEMENT – Page vi



--------------------------------------------------------------------------------

Exhibit 24    REMIC Transactional Document Waivers[Intentionally Omitted]
Exhibit 25    Specified Organizational Document Provisions Exhibit 26    Press
Release Exhibit 27    Mortgage Loan Exceptions[Intentionally Omitted] Exhibit 28
   Acknowledgment of Liability Exhibit 29    Sears Re Instruction Letter

 

AGREEMENT – Page vii



--------------------------------------------------------------------------------

PENSION PLAN PROTECTION AND FORBEARANCE AGREEMENT

THIS PENSION PLAN PROTECTION AND FORBEARANCE AGREEMENT (together with the
Exhibits, which are fully-incorporated herein, the “Agreement”) is) as
originally made and entered into the 18th day of March, 2016,2016 (as amended,
supplemented or otherwise modified from time to time, including, without
limitation by that certain Consent, Waiver and Amendment entered into on
March 8, 2017 (the “Craftsman Consent”), that certain Amendment No. 1 to
Consent, Waiver and Amendment entered into on June 29, 2017 (the “Craftsman
Consent Amendment”), and that certain REMIC Amendment to PPPFA, Craftsman
Consent and Other Transaction Documents entered into on November 7, 2017 (the
“REMIC Amendment”), the “Agreement”), by and between Sears Holdings Corporation,
a Delaware corporation (the “Company”), SRC Depositor Corporation, a Delaware
corporation (the “Depositor”), SRC O.P. Corporation, a Delaware corporation
(“SRC O.P.”), SRC Real Estate (TX), LP, a Delaware limited partnership (“SRC
R.E.”), SRC Real Estate Holdings (TX), LLC, a Delaware limited liability company
(“SRC Holdings”), SRC Facilities Statutory Trust No. 2003-A, a Delaware
statutory trust (“SRC Trust”), Sears, Roebuck and Co., a New York corporation
(the “Lessee”), KCD IP, LLC, a Delaware limited liability company (the “IP
Subsidiary”), Sears Brands, LLC, an Illinois limited liability company (the
“Member”, and all of the foregoing, collectivelytogether with the Company and
the IP Subsidiary, the “Sears Parties”); and the Pension Benefit Guaranty
Corporation (“PBGC”). The Sears Parties and PBGC are sometimes referred to
herein collectively as the “Parties,” and individually as a “Party.”

RECITALS

PBGC is a wholly owned United States government corporation established under 29
U.S.C. § 1302 to administer the pension plan termination insurance program
created under Title IV of the Employee Retirement Income Security Act of 1974,
29 U.S.C. §§ 1301 – 1461 (2012 & Supp. II 2014III 2015) (as amended from time to
time, together with the regulations thereunder, “ERISA”).

The Company is the plan sponsor, as such term is defined in ERISA
Section 3(16)(B), of the Sears Holdings Pension Plan 1 (as amended effective
December 1, 2016) and the Sears Holdings Pension Plan 2 (effective December 1,
2016) (each a “Pension Plan” and collectively the “Pension Plans”).

The Company is the ultimate corporate parent company of the Subsidiaries,
including the other Sears Parties.

Each Subsidiary is a member of the Company’s “controlled group” (each Sears
Party and any and all other such members, collectively the “Controlled Group”),
as that term is defined in ERISA Section 4001(a)(14).

The Sears Parties have offered to provide PBGC and the Pension Plan with certain
enhanced protections in exchange for PBGC’s agreement to forbear from initiating
termination proceedings with respect to the Pension Plan pursuant to ERISA
Section 4042 for the term and under the conditions provided herein.

 

Agreement – Page 1



--------------------------------------------------------------------------------

The Parties, with the assistance of their respective advisors and counsel, have
exchanged certain information and engaged in good-faith, arms’-length
negotiations.

As a result of such negotiations, on September 4, 2015, PBGC and the Company
entered into that certain Summary of Proposed Terms Regarding the Pension Plan
Protection and Forbearance Agreement Between PBGC and Sears (as amended,
supplemented or otherwise modified from time to time, the “Term Sheet”), the
terms of which are memorialized in this Agreement.

The Parties, along with certain additional members of the Controlled Group (the
Sears Parties, together with such additional members of the Controlled Group,
the “Original Sears Parties”) executed the Agreement on March 18, 2016.

The Original Sears Parties, Sears Roebuck Acceptance Corp. and PBGC entered into
the Craftsman Consent on March 8, 2017.

The Original Sears Parties, Sears Roebuck Acceptance Corp. and PBGC entered into
the Craftsman Consent Amendment on June 29, 2017.

The Original Sears Parties, Sears Roebuck Acceptance Corp. and PBGC entered into
the REMIC Amendment on November 7, 2017.

NOW, THEREFORE, for and in consideration of the premises and of the mutual
agreements, provisions and covenants herein contained, and the mutual benefits
to be derived therefrom, the Parties do hereby covenant and agree as follows:

ARTICLE I

DEFINITIONS AND CONSTRUCTION

1.01. Defined Terms. Each capitalized term used herein shall have the meaning
ascribed to it in this Article I unless such term is defined elsewhere in this
Agreement.

“Action” shall have the meaning given to it in Section 11.02.

“Actuarial Valuation Report” means a report for a plan year containing all of
the information described in 29 C.F.R. § 4010.8(a)(11)(i) through (xii).

“Additional Contribution” shall have the meaning given to it in Section 5.03.

“Agreement” has the meaning given to it in the introductory paragraph.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Amended RE Organizational DocumentsAgreement” shall have the meaning given to
it in Section 9.02(f).the introductory paragraph.

 

Agreement – Page 2



--------------------------------------------------------------------------------

“Approved Appraisers” means the appraisers set forth on Exhibit 19.

“Average Quoted Price” shall have the meaning given to it in Section 7.06(g).

“Audit Period” means the period beginning on the date on which PBGC receives a
Form 501 Post-Distribution Certification for the Pension Plan indicating that
the Pension Plan has terminated in a standard termination under ERISA
Section 4041(b) and ending on the later of (a) the 180th day after such receipt,
and (b) if PBGC has, by such 180th day, issued audit findings or a notice of
noncompliance with respect to such standard termination, the date on which such
audit findings have been complied with or rescinded or on which such notice of
noncompliance has been rescinded.

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§ 101 et
seq., as amended from time to time.

“Breaching Action” shall have the meaning given to it in Section 5.04.

“Business Day” means any day other than Saturday, Sunday, a federal holiday or
other day on which PBGC is closed.

“Closing” shall have the meaning given to it in Section 9.01.

“Closing Conditions” shall have the meaning given to it in Section 9.02.

“Closing Date” shall have the meaning given to it in Section 9.01.

“Closing Date ValuesCollateral Documents” shall have the meaning given to it in
Section 3.05(a)(3).Exhibit 11.

“Company” shall have the meaning given to it in the introductory paragraph.

“Company’s Market Capitalization” shall have the meaning given to it in
Section 7.06(f).

“Controlled” or “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.

“Controlled Group” shall have the meaning given to it in the recitals.

“Craftsman Consent” shall have the meaning given it in the introductory
paragraph.

“Craftsman Consent Amendment” shall have the meaning given it in the
introductory paragraph.

“Credit Facility” means that certain Third Amended and Restated Credit
Agreement, dated as of July 21, 2015, among Sears Holdings Corporation, Sears
Roebuck Acceptance Corp. and Kmart Corporation, as borrowers, the lenders from
time to time party thereto, the issuing lenders

 

Agreement – Page 3



--------------------------------------------------------------------------------

from time to time party thereto, Bank Of America, N.A., as administrative agent,
co-collateral agent and swingline lender, Wells Fargo Bank, National Association
and General Electric Capital Corporation, as co-collateral agents and
co-syndication agents, PNC Bank, National Association, Siemens Financial
Services, Inc., Ally Bank and CitiGroup Global Markets Inc. as co-documentation
agents, Merrill Lynch, Pierce, Fenner & Smith Inc., Wells Fargo Bank, National
Associations. and GE Capital Markets, Inc., as joint lead arrangers, and Merrill
Lynch, Pierce, Fenner & Smith Inc., Well Fargo Bank, National Association, GE
Capital Markets, Inc., PNC Bank, National Association and CitiGroup Global
Markets, Inc., as joint bookrunners, together with all related agreements, in
each case as amended, supplemented, otherwise modified, refinanced or replaced
from time to time.

“CSC” means Corporation Service Company.

“CSC Service Agreement” means any agreement between a Sears Party and CSC in the
forms attached hereto as Exhibit 23.

“Custodian” means the entity specified in Exhibit 18 (together with its
successors and assigns permitted under the terms of the Escrow Arrangements).

“Deposit” shall have the meaning given to it in Section 9.02(no).

“Depositor” shall have the meaning given to it in the introductory paragraph.

“Depositor Independent Director” shall have the meaning given to it in
Section 9.02(e)(1).

“Designated Assets” shall have the meaning given to it in Section 6.02.

“Distribute” or “Distribution” means to fund any dividend, equity repurchase,
intercompany loan or capital contribution.

“ERISA” shall have the meaning given to it in the recitals.

“ERISA Lien” shall have the meaning given to it in Section 6.09.

“Escrow Arrangements” shall have the meaning given to it in
Section 9.02(b6.07(a).

“Exhibits” means the exhibits listed on Pages iv and v of this Agreement.

“Final and Non-Appealable Order” means an order or judgment entered by a court
of competent jurisdiction: (a) that has not been reversed, stayed, modified,
amended, revoked, varied or set aside, and as to which (i) any right to appeal
or seek certiorari, review, reargument, stay or rehearing has been waived, or
(ii) the time to appeal or seek certiorari, review, reargument, stay or
rehearing has expired and no appeal or petition for certiorari, review,
reargument, stay or rehearing is pending; or (b) as to which an appeal has been
taken or petition for certiorari, review, reargument, stay or rehearing has been
filed, and (i) such appeal or petition for certiorari, review, reargument, stay
or rehearing has been resolved by the highest court to which the order or
judgment was appealed or from which certiorari, review, reargument, stay or
rehearing was

 

Agreement – Page 4



--------------------------------------------------------------------------------

sought, and (ii) the time to appeal further or seek certiorari, review,
reargument, stay or rehearing has been waived or expired and no such further
appeal or petition for certiorari, review, reargument, stay or rehearing is
pending, provided, however, that no order or judgment will fail to be a “Final
and Non-Appealable Order” hereunder solely because of the possibility that a
motion pursuant to Section 502(j) or 1144 of the Bankruptcy Code, Rule 59 or 60
of the Federal Rules of Civil Procedure or Rule 9024 of the Federal Rules of
Bankruptcy Procedure may be filed with respect to such order or judgment.

“Final Injunction Order” shall have the meaning given to it in Section 5.04(c).

“Forbearance” and “Forbear” shall each have the meaning given to it in
Section 7.02.

“Forbearance Termination Event” shall have the meaning given to it in
Section 7.06(a).

“Foreclose” and “Foreclosure” shall have the meanings given to them in
Section 6.08(a).

“Holder” shall have the meaning given to it in Section 2.03(d).

“Impaired REMIC Property” shall have the meaning given to it in Section 2.03(k).

“Impaired REMIC Property Value” shall have the meaning given to it in
Section 2.03(k).

“Indebtedness” means, with respect to any Person, (a) all Primary Indebtedness
and (b) all Third Party Indebtedness.

“Indenture Amendment Covenant” shall have the meaning given to it in
Section 4.04(a)(2).

“Independent Directors” means the Depositor Independent Director and the SRC
O.P. Independent Director.

“Involuntary Bankruptcy Event” means commencement of an involuntary bankruptcy
case or similar proceeding (including without limitation appointment of a
receiver or other custodian or required winding up or liquidation) with respect
to the Company or any of its Material Subsidiaries that is not dismissed or
vacated within 60 days after commencement thereof.

“IP 2006 Bankruptcy Opinion” means the 22-page legal opinion letter issued by IP
Subsidiary Counsel on May 18, 2006 in connection with the IP Notes transaction.

“IP Assets” means all of the IP Subsidiary’s (i) trademarks and intellectual
property licenses (including (x) those related to Kenmore and Diehard), and
those(y) any others identified on Exhibit 10-B hereto), and (ii) rights under
ancillary agreements to which it is party, all of the foregoing under clauses
(i) and (ii) whether currently owned or after-acquired.

“IP Bring-Down Opinion” shall have the meaning given to it in Section 9.02(k).

“IP Existing Liens” shall have the meaning given to it in Section 4.05(b)(6).

 

Agreement – Page 5



--------------------------------------------------------------------------------

“IP Independent Manager” shall have the meaning given to it in
Section 9.02(j)(1).

“IP Note Liens” means the liens on the IP Assets and the proceeds thereof that
secure the IP Notes.

“IP Notes” means the KCD IP, LLC Asset-Backed Notes issued by the IP Subsidiary
in the aggregate face amount of $1,800,000,000, which are secured by the IP Note
Liens.

“IP Notes Indenture” means that certain Indenture dated as of May 18, 2006,
between IP Subsidiary and U.S. Bank National Association, which governs the IP
Notes (such indenture, as amended, supplemented or otherwise modified, but only
to the extent such amendments, supplements or other modifications (i) occur
prior to the Closing Date and are disclosed in writing to PBGC prior to the
Closing Date or (ii) are permitted by the Indenture Amendment Covenant).

“IP Springing Lien Conditions” shall have the meaning given to it in
Section 6.03.

“IP Subsidiary” shall have the meaning given to it in the introductory
paragraph.

“IP Subsidiary Counsel” means Mayer Brown LLP, formerly known as Mayer, Brown,
Rowe & Maw LLP.

“IP Subsidiary Operating Agreement” means the Limited Liability Company
Operating Agreement of the IP Subsidiary, dated as of May 18, 2006.

“Lessee” shall have the meaning given to it in the introductory paragraph.

“Limited License” means the limited license of intellectual property granted in
connection with the Credit Facility, the Secured Notes or other secured
Indebtedness to the lenders thereunder, the holders thereof and/or any
applicable collateral agents thereunder of a customary kind and nature in order
to facilitate a liquidation of their collateral.

“Management Agreement” means that certain Management Agreement attached hereto
at Exhibit 23 and executed on the Closing Date.

“Master Lease” means that certain Master Lease Agreement, dated as of
November 24, 2003, between SRC Trust, SRC O.P. and SRC R.E. as lessors, and
Lessee (as amended, supplemented or otherwise modified, but only to the extent
such amendments, supplements or other modifications (i) occur prior to the
Closing Date and are disclosed in writing to PBGC prior to the Closing Date or
(ii) are permitted by the REMIC Amendment Covenant).

“Master Lease Amendment” means that certain First Amendment to the Master Lease
Agreement attached hereto at Exhibit 2 and executed on the Closing Date.

“Material Subsidiary” means any direct or indirect Subsidiary (i) for which the
Company’s share (determined on a pro rata basis by reference to the portion of
the equity of such Subsidiary held directly or indirectly by the Company) of the
assets of such Subsidiary and its direct and indirect Subsidiaries, taken as a
consolidated whole, constitutes more than 5% of the assets of the Company and
its direct and indirect Subsidiaries, taken as a consolidated whole, (ii) which
is the Depositor, a RE Subsidiary, the IP Subsidiary or Sears Re or (iii) which
is a direct or indirect parent of the Depositor, a RE Subsidiary, the IP
Subsidiary or Sears Re.

 

Agreement – Page 6



--------------------------------------------------------------------------------

“Material Transaction” shall have the meaning given to it in Section 7.06(b).

“Member” shall have the meaning given to it in the introductory paragraph.

“Mortgage Loans” shall have the meaning given to in Section 2.03(b).

“Noncompliance Notice” shall have the meaning given to it in Section 10.02.

“Ordinary Course of Business” means the usual transactions, customs and
practices of the Company or its relevant Subsidiary, as applicable, of a kind,
amount, and nature as common before the Closing Date.

“Original Sears Parties” shall have the meaning given it in the introductory
paragraph.

“Other Company Subsidiaries” means all direct and indirect Subsidiaries of the
Company other than the Depositor, the RE Subsidiaries, the IP Subsidiary, the
Lessee and the Member.

“Parties” or “Party” shall have the meaning given it in the introductory
paragraph.

“PBGC” shall have the meaning given to it in the introductory paragraph.

“PBGC Demand Letter” shall have the meaning given to it in Section 6.08(a)(2).

“PBGC IP Perfection Documents” shall have the meaning given to it in
Section 9.02(h).

“PBGC Mortgages” shall have the meaning given to it in Section 9.02(d).

“PBGC Perfection Documents” shall have the meaning given to it in
Section 6.07(e).

“PBGC RE Perfection Documents” shall have the meaning given to it in
Section 9.02(c).

“PBGC UBL Claims” shall have the meaning given to it in Section 6.04.

“Pension Plan” and “Pension Plans” shall have the meaningmeanings given to
itthem in the recitals.

“Person” means an individual, group, partnership, limited partnership, limited
liability company, corporation, trust (including any statutory trust),
governmental unit or other entity.

“Plan Administrator” shall have the meaning given to it in Section 6.01(d).

“Pledge” means to pledge, hypothecate, or grant a lien, security interest or
other financial encumbrance, or to permit to exist any such lien, security
interest or other financial encumbrance.

 

Agreement – Page 7



--------------------------------------------------------------------------------

“Pooling and Servicing Agreement” means that certain Pooling and Servicing
Agreement, dated as of November 24, 2003, among the Depositor, the Lessee, as
document custodian, master servicer and special servicer, and Wells Fargo Bank
Minnesota, N.A., as trustee (as amended, supplemented or otherwise modified, but
only to the extent such amendments, supplements or other modifications (a) occur
prior to the Closing Date and are disclosed to PBGC in writing prior to the
Closing Date or (b) are permitted by the REMIC Amendment Covenant).

“Primary Indebtedness” means, with respect to any Person, (a) all obligations
for borrowed money, (b) all obligations evidenced by bonds, debentures, notes or
similar instruments, (c) all capital lease obligations and all synthetic lease
obligations, (d) all obligations, contingent or otherwise, of such Person as an
account party in respect of financial guarantees, letters of credit, letters of
guarantee, surety bonds and other similar instruments, and (e) all attributable
indebtedness arising under sale lease-back transactions.

“Prohibited Sears Re Obligation” shall have the meaning given to it in
Section 2.02(k).

“RE Bring-Down Opinion” shall have the meaning given to it in Section 9.02(g).

“RE Subsidiaries” means SRC O.P., SRC R.E., SRC Trust, and SRC Holdings.

“RE Subsidiaries Permitted Transfers” shall have the meaning given to it in
Section 3.05(a)(5).

“REIT Transaction” means the transactions described in the Registration
Statement on Form S-11 filed with the Securities and Exchange Commission by
Seritage Growth Properties and declared effective on June 9, 2015, and any
transactions related thereto.

“REMIC” means a “real estate mortgage investment conduit” within Amendment”
shall have the meaning of 26 U.S.C. § 860Dgiven it in the introductory
paragraph.

“REMIC 2003 Bankruptcy Opinion” means the 66-page legal opinion letter issued by
REMIC Counsel on November 24, 2003 in connection with the REMIC Transaction.

“REMIC Amendment Covenant” shall have the meaning given to it in
Section 3.04(e).

“REMIC Certificates” means the SRC Commercial Mortgage Trust 2003-1 Mortgage
Pass-Through Certificates in the aggregate face amount of $1,312,416,000 (as
amended, supplemented or otherwise modified, but only to the extent such
amendments, supplements or other modifications (a) occur prior to the Closing
Date and are disclosed in writing to PBGC prior to the Closing Date or (b) are
permitted by the REMIC Amendment Covenant) backed by the Mortgage Loans pursuant
to the Pooling and Servicing Agreement.

“REMIC Counsel” means Mayer Brown LLP, formerly known as Mayer, Brown, Rowe &
Maw LLP.

“REMIC Existing Liens” shall have the meaning given to it in Section 3.05(h)(2).

 

Agreement – Page 8



--------------------------------------------------------------------------------

“REMIC Issuer” means SRC Commercial Mortgage Trust 2003-1.

“REMIC Mortgages” shall have the meaning given to it in Section 2.03(b).

“REMIC Properties” shall have the meaning given to it in Section 2.03(b).

“REMIC Structure” means the RE Subsidiaries established and maintained in
accordance with the REMIC Transactional Documents to effectuate and preserve the
REMIC Transaction.

“REMIC Transaction” means the transactions contemplated and effectuated by the
REMIC Transactional Documents, which resulted in, inter alia, the securitization
and issuance of the REMIC Certificates.

“REMIC Transactional Documents” means the REMIC Certificates, the agreements
underlying the Mortgage Loans, the Master Lease, the Site Leases (as defined in
the Master Lease), the Pooling and Servicing Agreement, and the agreements and
other documents related thereto (each, as amended, supplemented or otherwise
modified, but only to the extent such amendments, supplements or other
modifications (i) occur prior to the Closing Date and are disclosed to PBGC in
writing prior to the Closing Date or (ii) are permitted by the REMIC Amendment
Covenant).

“Sale Contribution” shall have the meaning given to it in Section 3.05(i).

“Sears Parties” shall have the meaning given to it in the introductory
paragraph.

“Sears Re” means Sears Reinsurance Company, Ltd., a Bermuda Class 3 insurer.

“Sears Re Instruction Letter” shall have the meaning give to it in
Section 9.02(i).

“Secured Notes” means the 6 5/8% Senior Secured Notes due 2018 issued by the
Company pursuant to that certain Indenture, dated as of October 12, 2010, among
the Company, the guarantors party thereto and Wells Fargo Bank, National
Association, as trustee and collateral agent, together with all related
agreements, in each case as amended, supplemented, otherwise modified,
refinanced or replaced from time to time.

“Secured Obligations” shall have the meaning given to it in Section 6.04.

“Specified Shareholders” means ESL Investments, Inc., Fairholme Capital
Management, LLC and their respective Affiliates and managed funds, together with
the Company’s officers and directors as of the date of determination (and, if
different, those officers and directors within the prior 6 months as well).

“Springing Lien” shall have the meaning given to it in Section 6.02.

“Springing Lien Event” shall have the meaning given to it in Section 6.01.

“SRC Holdings” shall have the meaning given to it in the introductory paragraph.

 

Agreement – Page 9



--------------------------------------------------------------------------------

“SRC R.E.” shall have the meaning given to it in the introductory paragraph.

“SRC O.P.” shall have the meaning given to it in the introductory paragraph.

“SRC O.P. Independent Director” shall have the meaning given to it in
Section 9.02(e)(1).

“SRC Trust” shall have the meaning given to it in the introductory paragraph.

“Subordination Agreement” shall have the meaning given to it in Section 9.02(m).

“Subsidiary” shall mean each Person in the Controlled Group (except the
Company), including all of the Company’s direct and indirect subsidiaries listed
on Exhibit 1 attached hereto.

“Termination Basis” means the assets and liabilities of the Pension Plan are
valued pursuant to ERISA Section 4044 as of a specified actual or assumed
termination date.

“Third Party Indebtedness” means, with respect to any Person, (a) all Primary
Indebtedness of any other Person secured by any lien on property owned by the
reference Person, whether or not the Indebtedness secured thereby has been
assumed by the reference Person, and (b) all guarantees by the reference Person
of Primary Indebtedness of any other Person.

“Transaction Documents” means this Agreement, the Craftsman Consent, the
Craftsman Consent Amendment, the REMIC Amendment, and all other agreements,
instruments and documents related heretoto this Agreement, each as amended,
supplemented, or otherwise modified from time to time.

“Transfer” means to sell, transfer, or otherwise dispose.

“UBL” shall have the meaning given to it in Section 6.04.

“UBL Documentation” shall mean PBGC’s supporting documentation relating to its
determination of, estimate of, or other calculations relating to the UBL of any
Pension Plan (including, but not limited to, its Pension Information Profile
relating thereto in locked Excel format).

“Underlying Documents” shall have the meaning given to it in Section 2.01(b).

“Voluntary Bankruptcy Event” means voluntary commencement (or consent to,
including, without limitation, by failure to timely defend against, either
involuntary commencement or entry of an order for relief in an involuntary case)
of a bankruptcy case or similar proceeding (including, without limitation,
appointment of a receiver or other custodian or general assignment for the
benefit of creditors) with respect to the Company or any of its Material
Subsidiaries.

1.02. Other Definitional and Interpretive Matters.

(a) Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation shall apply:

 

Agreement – Page 10



--------------------------------------------------------------------------------

Exhibits. The Exhibits to this Agreement are hereby incorporated and made a part
hereof and are an integral part of this Agreement. Any references to the
“Agreement” herein shall include the Exhibits hereto. Each capitalized term used
in any Exhibit but not otherwise defined therein has the meaning ascribed
thereto in this Agreement.

Herein. The words such as “herein,” “hereinafter,” “hereof,” “hereto” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires.

Including. The word “including” or any variation thereof means (unless the
context of its usage requires otherwise) “including, but not limited to,” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it.

Singular/Plural. Unless specifically otherwise provided herein or the context
otherwise requires, the singular includes the plural and the plural the
singular.

(b) The Parties have participated jointly and collectively in the negotiation
and drafting of this Agreement and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
and collectively drafted by the Parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any Party by virtue of the authorship
of any provision of this Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SEARS PARTIES

2.01. General.

(a) The Company represents and warrants to PBGC that, as of the Closing Date,
(i) Exhibit 1 contains a full, complete, and accurate list of all of the
Company’s Subsidiaries, and (ii) except for the Company and such Subsidiaries,
there are no other members of the Company’s Controlled Group.

(b) The Company represents and warrants to PBGC that, as of the Closing Date,
the Company has provided PBGC with the most recent and complete version of any
and all agreements, indentures, appraisals, leases, articles, governance
documents, or other documents of any kind or nature that are referred to on
Exhibit 2 attached hereto, including all amendments thereto (collectively, the
“Underlying Documents”); provided that the Parties explicitly recognize and
agree that the list of Underlying Documents provided on the form of Exhibit 2 on
the Closing Date is a preliminary list only; provided further that the Company
covenants to PBGC that the Company will engage in good-faith, expeditious
post-Closing negotiations with PBGC to finalize an agreed-upon list of
Underlying Documents that, once agreed-upon by the Company and PBGC, will be
deemed to be in full force and effect as of the Closing Date and not subject to
further modification.

 

Agreement – Page 11



--------------------------------------------------------------------------------

(c) Subject to Section 2.01(b), the Company represents and warrants to PBGC
that, as of the Closing Date, no changes, waivers, or amendments to the
Underlying Documents were made between September 4, 2014 and the Closing Date,
except as otherwise identified on Exhibit 2.

2.02. Existence, Power, and Execution.

(a) Sears Holdings Corporation. The Company represents and warrants to PBGC
that, as of the Closing Date: (i) it is a corporation duly organized, validly
existing, and in good standing under the laws of the state of Delaware; (ii) it
has the legal power and right to enter into and perform the obligations
contained in this Agreement, and to perform the transactions contemplated
hereby; (iii) the consummation of the transactions contemplated by this
Agreement will not violate or be in conflict with any provisions of the
Company’s organizational documents or any judgment, decree, order, statute,
rule, or regulation applicable to the Company as a party in interest or any laws
applicable to the Company; (iv) to the Company’s knowledge, the consummation of
the transactions contemplated by this Agreement will not violate or be in
conflict with any provisions of any material agreement or instrument to which
the Company is a party or by which the Company is bound; and (v) the execution,
delivery, and performance of this Agreement and the transactions contemplated
hereunder are duly and validly authorized by all requisite authorizing action,
corporate, membership, partnership or otherwise, on the part of the Company.

(b) SRC Depositor Corporation. The Depositor represents and warrants to PBGC
that, as of the Closing Date: (i) it is a corporation duly organized, validly
existing, and in good standing under the laws of the state of Delaware; (ii) it
has the legal power and right to enter into and perform the obligations
contained in this Agreement, and to perform the transactions contemplated
hereby; (iii) the consummation of the transactions contemplated by this
Agreement will not violate or be in conflict with any provisions of the
Depositor’s organizational documents or any judgment, decree, order, statute,
rule, or regulation applicable to the Depositor as a party in interest or any
laws applicable to the Depositor; (iv) to the Depositor’s knowledge, the
consummation of the transactions contemplated by this Agreement will not violate
or be in conflict with any provisions of any material agreement or instrument to
which the Depositor is a party or by which the Depositor is bound; (v) the
execution, delivery, and performance of this Agreement and the transactions
contemplated hereunder are duly and validly authorized by all requisite
authorizing action, corporate, membership, partnership or otherwise, on the part
of the Depositor, and (vi) Exhibit 3-B accurately sets forth: (A) the
organizational identification number of the Depositor or, if the Depositor does
not have an organizational identification number, a statement that it has none;
and (B) the chief executive office of the Depositor.[Intentionally Omitted.]

(c) SRC O.P. Corporation. SRC O.P. represents and warrants to PBGC that, as of
the Closing Date: (i) it is a corporation duly organized, validly existing, and
in good standing under the laws of the state of Delaware; (ii) it has the legal
power and right to enter into and perform the obligations contained in this
Agreement, and to perform the transactions contemplated hereby; (iii) the
consummation of the transactions contemplated by this Agreement will not violate
or be in conflict with any provisions of SRC O.P.’s organizational documents or
any judgment, decree, order, statute, rule, or regulation applicable to SRC O.P.
as a party in

 

Agreement – Page 12



--------------------------------------------------------------------------------

interest or any laws applicable to SRC O.P.; (iv) to SRC O.P.’s knowledge, the
consummation of the transactions contemplated by this Agreement will not violate
or be in conflict with any provisions of any material agreement or instrument to
which SRC O.P. is a party or by which SRC O.P. is bound; (v) the execution,
delivery, and performance of this Agreement and the transactions contemplated
hereunder are duly and validly authorized by all requisite authorizing action,
corporate, membership, partnership or otherwise, on the part of SRC O.P.; and
(vi) it is the sole owner participant (beneficiary) of SRC Trust.[Intentionally
Omitted.]

(d) SRC Real Estate (TX), LP. SRC R.E. represents and warrants to PBGC that, as
of the Closing Date: (i) it is a limited partnership duly organized, validly
existing, and in good standing under the laws of the state of Delaware; (ii) it
has the legal power and right to enter into and perform the obligations
contained in this Agreement, and to perform the transactions contemplated
hereby; (iii) the consummation of the transactions contemplated by this
Agreement will not violate or be in conflict with any provisions of SRC R.E.’s
organizational documents or any judgment, decree, order, statute, rule, or
regulation applicable to SRC R.E. as a party in interest or any laws applicable
to SRC R.E.; (iv) to SRC R.E.’s knowledge, the consummation of the transactions
contemplated by this Agreement will not violate or be in conflict with any
provisions of any material agreement or instrument to which SRC R.E. is a party
or by which SRC R.E. is bound; and (v) the execution, delivery, and performance
of this Agreement and the transactions contemplated hereunder are duly and
validly authorized by all requisite authorizing action, corporate, membership,
partnership or otherwise, on the part of SRC R.E.[Intentionally Omitted.]

(e) SRC Real Estate Holdings (TX), LLC. SRC Holdings represents and warrants to
PBGC that, as of the Closing Date: (i) it is a limited liability company duly
organized, validly existing, and in good standing under the laws of the state of
Delaware; (ii) it has the legal power and right to enter into and perform the
obligations contained in this Agreement, and to perform the transactions
contemplated hereby; (iii) the consummation of the transactions contemplated by
this Agreement will not violate or be in conflict with any provisions of SRC
Holdings’ organizational documents or any judgment, decree, order, statute,
rule, or regulation applicable to SRC Holdings as a party in interest or any
laws applicable to SRC Holdings; (iv) to SRC Holdings’ knowledge, the
consummation of the transactions contemplated by this Agreement will not violate
or be in conflict with any provisions of any material agreement or instrument to
which SRC Holdings is a party or by which SRC Holdings is bound; and (v) the
execution, delivery, and performance of this Agreement and the transactions
contemplated hereunder are duly and validly authorized by all requisite
authorizing action, corporate, membership, partnership or otherwise, on the part
of SRC Holdings.[Intentionally Omitted.]

(f) SRC Facilities Statutory Trust No. 2003-A. SRC Trust represents and warrants
to PBGC that, as of the Closing Date: (i) it is a statutory trust duly
organized, validly existing, and in good standing under the laws of the state of
Delaware; (ii) it has the legal power and right to enter into and perform the
obligations contained in this Agreement, and to perform the transactions
contemplated hereby; (iii) the consummation of the transactions contemplated by
this Agreement will not violate or be in conflict with any provisions of SRC
Trust’s organizational documents or any judgment, decree, order, statute, rule,
or regulation applicable to SRC Trust as a party in interest or any laws
applicable to SRC Trust; (iv) to SRC Trust’s knowledge, the

 

Agreement – Page 13



--------------------------------------------------------------------------------

consummation of the transactions contemplated by this Agreement will not violate
or be in conflict with any provisions of any material agreement or instrument to
which SRC Trust is a party or by which SRC Trust is bound; and (v) the
execution, delivery, and performance of this Agreement and the transactions
contemplated hereunder are duly and validly authorized by all requisite
authorizing action, corporate, membership, partnership or otherwise, on the part
of SRC Trust.[Intentionally Omitted.]

(g) Sears, Roebuck and Co. Lessee represents and warrants to PBGC that, as of
the Closing Date: (i) it is a corporation duly organized, validly existing, and
in good standing under the laws of the state of New York; (ii) it has the legal
power and right to enter into and perform the obligations contained in this
Agreement, and to perform the transactions contemplated hereby; (iii) the
consummation of the transactions contemplated by this Agreement will not violate
or be in conflict with any provisions of Lessee’s organizational documents or
any judgment, decree, order, statute, rule, or regulation applicable to Lessee
as a party in interest or any laws applicable to Lessee; (iv) to Lessee’s
knowledge, the consummation of the transactions contemplated by this Agreement
will not violate or be in conflict with any provisions of any material agreement
or instrument to which Lessee is a party or by which Lessee is bound; and
(v) the execution, delivery, and performance of this Agreement and the
transactions contemplated hereunder are duly and validly authorized by all
requisite authorizing action, corporate, membership, partnership or otherwise,
on the part of Lessee.[Intentionally Omitted.]

(h) KCD, IP, LLC. IP Subsidiary represents and warrants to PBGC that, as of the
Closing Date: (i) it is a limited liability company duly organized, validly
existing, and in good standing under the laws of the state of Delaware; (ii) it
has the legal power and right to enter into and perform the obligations
contained in this Agreement, and to perform the transactions contemplated
hereby; (iii) the consummation of the transactions contemplated by this
Agreement will not violate or be in conflict with any provisions of IP
Subsidiary’s organizational documents or any judgment, decree, order, statute,
rule, or regulation applicable to IP Subsidiary as a party in interest or any
laws applicable to IP Subsidiary; (iv) to IP Subsidiary’s knowledge, the
consummation of the transactions contemplated by this Agreement will not violate
or be in conflict with any provisions of any material agreement or instrument to
which IP Subsidiary is a party or by which IP Subsidiary is bound; (v) the
execution, delivery, and performance of this Agreement and the transactions
contemplated hereunder are duly and validly authorized by all requisite
authorizing action, corporate, membership, partnership or otherwise, on the part
of IP Subsidiary; and (vi) Exhibit 10-A accurately sets forth: (A) the
organizational identification number of IP Subsidiary or, if IP Subsidiary does
not have an organizational identification number, a statement that it has none;
and (B) the chief executive office of IP Subsidiary.

(i) Sears Brands, LLC. Member represents and warrants to PBGC that, as of the
Closing Date: (i) it is a limited liability company duly organized, validly
existing, and in good standing under the laws of the state of Illinois; (ii) it
has the legal power and right to enter into and perform the obligations
contained in this Agreement, and to perform the transactions contemplated
hereby; (iii) the consummation of the transactions contemplated by this
Agreement will not violate or be in conflict with any provisions of Member’s
organizational documents or any judgment, decree, order, statute, rule, or
regulation applicable to Member as a party in interest or any laws applicable to
Member; (iv) to Member’s knowledge, the consummation of the transactions

 

Agreement – Page 14



--------------------------------------------------------------------------------

contemplated by this Agreement will not violate or be in conflict with any
provisions of any material agreement or instrument to which Member is a party or
by which Member is bound; (v) the execution, delivery, and performance of this
Agreement and the transactions contemplated hereunder are duly and validly
authorized by all requisite authorizing action, corporate, membership,
partnership or otherwise, on the part of Member; and (vi) it is the sole member
of IP Subsidiary.

(j) Other Company Subsidiaries. The Company represents and warrants to PBGC
that, as of the Closing Date: (i) each Other Company Subsidiary is a legal
entity duly organized, validly existing, and in good standing under the laws of
the jurisdiction of its organization; (ii) each Other Company Subsidiary has the
legal power and right to enter into and perform the obligations contained in the
Subordination Agreement and any other Transaction Document to which it is a
party and to perform the transactions contemplated thereby; (iii) the
consummation of the transactions contemplated thereby will not violate or be in
conflict with any provisions of any Other Company Subsidiary’s organizational
documents or any judgment, decree, order, statute, rule, or regulation
applicable to any Other Company Subsidiary as a party in interest or any laws
applicable to any Other Company Subsidiary; (iv) to the Company’s knowledge, the
consummation of the transactions contemplated by the Subordination Agreement and
any and all other such Transaction Documents will not violate or be in conflict
with any provisions of any material agreement or instrument to which any Other
Company Subsidiary is a party or by which any Other Company Subsidiary is bound;
and (v) the execution, delivery, and performance by each Other Company
Subsidiary of the Subordination Agreement and any other Transaction Document to
which it is a party and the transactions contemplated thereunder are duly and
validly authorized by all requisite authorizing action, corporate, membership,
partnership or otherwise, on its part.

(k) Sears Re Claims. Each of the Depositor, the RE Subsidiaries and theThe IP
Subsidiary represents and warrants to PBGC that, as of the Closing Date, it does
not have any obligations of any kind to Sears Re except to the extent arising
under the IP Notes, the IP Notes Indenture or any agreements or other documents
related thereto; provided however that if any obligation of a kind or nature
that would cause such representation and warranty to be untrue (“Prohibited
Sears Re Obligation”) is subsequently found to have existed as of the Closing
Date, it shall not constitute a breach of this Section 2.02(k) if the Company
causes such obligation to be discharged or subordinated in right of payment to
those obligations owed to PBGC as set forth in the Subordination Agreement
promptly, but in any event within ten (10) Business Days, after such obligation
is discovered by the Company.

(l) PBGC agrees that, if the Closing occurs, PBGC shall not assert that anything
disclosed in writing to it by the Company in connection with, or during the
course of, the negotiation and entry into the Term Sheet or this Agreement prior
to the Closing Date constitutes a breach of the representations or warranties
set forth in Clause (iv) of any of Paragraphs (a) through (j) of this
Section 2.02.

2.03. REMIC Securitization. The Company represents and warrants to PBGC the
following as of the Closing Date:[Intentionally Omitted.]

 

Agreement – Page 15



--------------------------------------------------------------------------------

(a) The ownership chart attached hereto as Exhibit 3-A is a true, complete, and
accurate representation of the Sears Parties’ ownership structure as it relates
to the Depositor and the RE Subsidiaries.

(b) The Depositor has made loans (the “Mortgage Loans”) to the RE Subsidiaries
secured by, inter alia, mortgages on, and assignments of leases pertaining to,
all of the real properties owned, ground-leased or sub-ground-leased by the RE
Subsidiaries (except as set forth on Exhibit 27) (the “REMIC Mortgages”; all
real properties currently owned, ground-leased or sub-ground-leased by each RE
Subsidiary or the Depositor, together with all real properties after-acquired or
subsequently ground-leased or sub-ground-leased by each RE Subsidiary or the
Depositor, the “REMIC Properties”).

(c) The Depositor’s interests in the Mortgage Loans have been assigned to the
REMIC Issuer, which in turn issued the REMIC Certificates backed by the pool of
Mortgage Loans pursuant to the Pooling and Servicing Agreement.

(d) All regular interest REMIC Certificates, as more fully described in sections
2.07 and 6.01 of the Pooling and Servicing Agreement, are held by the
Subsidiaries identified on Exhibit 4 (each such identified Subsidiary, a
“Holder”), and will be held by such Holders immediately prior to the transfer of
the regular interest REMIC Certificates to the Depositor at Closing pursuant to
Section 9.02(b) of this Agreement.

(e) The residual interest Class R REMIC Certificate, as more fully described in
sections 2.07 and 6.01 of the Pooling and Servicing Agreement, is held by the
Depositor.

(f) The RE Subsidiaries own, ground-lease or sub-ground-lease all of the REMIC
Properties, which are subject to the Master Lease. SRC R.E. owns, ground-leases
or sub-ground-leases each of the REMIC Properties situated in Texas. SRC O.P.,
either directly or through its beneficial interest in SRC Trust, owns,
ground-leases or sub-ground-leases each of the REMIC Properties situated in
Maryland. SRC Trust owns, ground-leases, or sub-ground-leases each of the REMIC
Properties situated in jurisdictions other than Texas or Maryland.

(g) Each of the RE Subsidiaries and the Depositor is in material compliance with
each of its respective organizational documents; provided that PBGC agrees that,
if the Closing occurs, PBGC shall not assert that anything disclosed in writing
to it by the Company in connection with, or during the course of, the
negotiation and entry into the Term Sheet or this Agreement prior to the Closing
Date constitutes a breach of the representations set forth in this Clause (g).

(h) To the Company’s knowledge, none of the parties to the REMIC Transactional
Documents is in default thereunder, nor does an event of default exist
thereunder; provided that PBGC (1) acknowledges to the Company that, to PBGC’s
knowledge, none of the parties to the REMIC Transactional Documents is in
default thereunder and no event of default exists thereunder and (2) agrees
that, if the Closing occurs, PBGC shall not assert that anything disclosed in
writing to it by the Company in connection with, or during the course of, the
negotiation and entry into the Term Sheet or this Agreement prior to the Closing
Date constitutes a breach of the representations set forth in this Clause (h).

 

Agreement – Page 16



--------------------------------------------------------------------------------

(i) Except as set forth on Exhibit 24, there are no default waivers under the
REMIC Transactional Documents.

(j) Exhibit 5 contains a full, complete, and accurate list of all of the sales,
substitutions, Transfers or Distributions of any REMIC Properties by the RE
Subsidiaries from and after October 1, 2014 until the Closing Date.

(k) Exhibit 6 contains a full, complete, and accurate list of all REMIC Existing
Liens as of the Closing Date that are permitted under this Agreement solely as a
result of Section 3.05(h)(2) and not pursuant to Section 3.05(h)(1); provided
that (1) the failure by the Company to include on Exhibit 6 any REMIC Existing
Lien required to be so included pursuant to this Section 2.03(k) shall not
constitute a breach of this Agreement, a Forbearance Termination Event or a
Springing Lien Event so long as: (A) within 50 days following delivery of notice
of such failure by PBGC to the Company, the Company causes either (i) such REMIC
Existing Lien to be released or (ii) the REMIC Property subject to such REMIC
Existing Lien (the “Impaired REMIC Property”) to be substituted for other real
property of equal or greater value pursuant to Section 3.05(c)(2); (B) for the
purposes of such substitution, the value of the Impaired REMIC Property is
determined solely by reference to the appraisal required by Section 3.05(c)(2);
and (C) such appraisal expressly assumes that the Impaired REMIC Property is not
encumbered by such REMIC Existing Lien (such appraised value, using such
assumption, the “Impaired REMIC Property Value”); provided further that, (2) (A)
the Impaired REMIC Property Value shall count towards the $50 million
substitution limit established by section 1 of the Master Lease Amendment; but
(B) such substitution shall not constitute a breach of section 1 of the Master
Lease Amendment should such substitution cause the total aggregate value of the
properties referenced therein to exceed $50 million at the time of such
substitution.

(l) Exhibit 7 contains a full, complete, and accurate list of all REMIC
Properties owned, ground-leased or sub-ground-leased by any of the RE
Subsidiaries or the Depositor as of the Closing Date, inclusive of a listing of
agreed property values for purposes of Section 3.05(a).

(m) The full details of the current director insurance and compensation packages
to which the Independent Directors will be beneficiaries are set forth at
Exhibit 17.

2.04. REMIC Organizational Documents.[Intentionally Omitted.]

(a) Representations and Warranties. The Company represents and warrants to PBGC
the following as of the Closing Date:

(1) The organizational documents of the Depositor and each RE Subsidiary provide
that each has been, and shall continue to be, operated as a special purpose
entity consistent with the special purpose vehicle provisions of such
organizational documents (including, without limitation, provisions intended to
ensure and preserve the bankruptcy-remoteness of each such entity) and the prior
opinions provided by REMIC Counsel including the REMIC 2003 Bankruptcy Opinion.

 

Agreement – Page 17



--------------------------------------------------------------------------------

(2) The Certificate of Incorporation of SRC O.P. provides that (A) at least one
director of SRC O.P. shall be an individual fully-independent of the Company,
and (B) a Bankruptcy Action (as defined in such Certificate of Incorporation) by
SRC O.P. is permissible only with the unanimous affirmative vote of all of the
directors of SRC O.P., including the consent of such independent director.

(3) The Certificate of Incorporation of the Depositor provides that (A) at least
one director of the Depositor shall be an individual fully-independent of the
Company, and (B) a Bankruptcy Action (as defined in such Certificate of
Incorporation) by the Depositor is permissible only with the unanimous
affirmative vote of all of the directors of the Depositor, including the consent
of such independent director.

(4) The organizational documents of SRC Holdings provide that, so long as a
REMIC Mortgage remains outstanding with respect to a REMIC Property owned by SRC
Holdings, a Bankruptcy Action (as defined in such organizational documents) by
SRC Holdings is permissible only with the consent of the Depositor and the
unanimous affirmative consent of SRC Trust and SRC O.P. (including the consent
of the independent director of SRC O.P).

(5) The organizational documents of SRC R.E. provide that, so long as a REMIC
Mortgage remains outstanding with respect to a REMIC Property owned,
ground-leased, or sub-ground-leased by SRC R.E., a Bankruptcy Action (as defined
by such organizational documents) by SRC R.E. is permissible only with the
consent of the Depositor and the unanimous affirmative consent of SRC Holdings,
SRC Trust, and SRC O.P. (including the consent of the independent director of
SRC O.P.).

2.05. IP Securitization. The Company represents and warrants to PBGC the
following as of the Closing Date:

(a) The Member is the sole member of the IP Subsidiary.

(b) The IP Subsidiary has issued the IP Notes secured by the IP Note Liens on
the IP Assets.

(c) All IP Notes are held by Sears Re.

(d) The IP Subsidiary is in material compliance with its organizational
documents; provided that PBGC agrees that, if the Closing occurs, PBGC shall not
assert that anything disclosed in writing to it by the Company in connection
with, or during the course of, the negotiation and entry into the Term Sheet or
this Agreement prior to the Closing Date constitutes a breach of the
representations set forth in this Clause (d).

(e) To the Company’s knowledge, none of the parties to the IP Notes or the IP
Notes Indenture is in default thereunder, nor does an event of default exist
thereunder; provided that PBGC (1) acknowledges to the Company that, to PBGC’s
knowledge, none of the parties to the IP Notes or the IP Notes Indenture is in
default thereunder and no event of default exists thereunder and (2) agrees
that, if the Closing occurs, PBGC shall not assert that anything disclosed to it
in writing by the Company in connection with, or during the course of, the
negotiation and entry into the Term Sheet or this Agreement prior to the Closing
Date constitutes a breach of the representations set forth in this Clause (e).

 

Agreement – Page 18



--------------------------------------------------------------------------------

(f) There are no default waivers under the IP Notes or the IP Notes Indenture.

(g) Exhibit 8 contains a full, complete, and accurate list of all sales,
substitutions, Transfers or Distributions of any IP Assets out of the IP
Subsidiary from and after October 1, 2014 until the Closing Date.

(h) Exhibit 9 contains a full, complete, and accurate list of all IP Existing
Liens that are permitted under this Agreement solely as a result of
Section 4.05(b)(6) and not pursuant to any other provision of Section 4.05(b).

(i) The IP Assets owned by the IP Subsidiary as of the Closing Date include the
trademark registrations and applications identified on Exhibit 10-B.

(j) The full details of the current director insurance and compensation packages
to which the IP Independent Manager will be a beneficiary are set forth at
Exhibit 17.

2.06. IP Organizational Documents.

(a) Representations and Warranties. The Company represents and warrants to PBGC
the following as of the Closing Date:

(1) The organizational documents of the IP Subsidiary provide that the IP
Subsidiary has been, and shall continue to be, operated as a special purpose
entity consistent with the special purpose vehicle provisions of the
organizational documents of the IP Subsidiary (including, without limitation,
provisions intended to ensure and preserve the bankruptcy-remoteness of such
entity) and the prior opinions provided by IP Subsidiary Counsel including the
IP 2006 Bankruptcy Opinion.

(2) The IP Subsidiary Operating Agreement provides that at least one Manager (as
defined in the IP Subsidiary Operating Agreement) of the IP Subsidiary shall be
an individual meeting the requirements of an Independent Manager (as defined in
the IP Subsidiary Operating Agreement).

(3) The IP Subsidiary Operating Agreement provides that a filing of a bankruptcy
petition by the IP Subsidiary, or consent to the institution of bankruptcy
proceedings against the IP Subsidiary, is permissible only with the prior
written consent of the Member and the Board (each as defined in the IP
Subsidiary Operating Agreement) (including the IP Independent Manager).

 

Agreement – Page 19



--------------------------------------------------------------------------------

ARTICLE III

PLAN PROTECTION TRANSACTION: REMIC ASSETS

PROHIBITED SEARS RE OBLIGATIONS

3.01. Maintenance of REMIC Structure. The Company, the Depositor and each of the
RE Subsidiaries agree to maintain the existing REMIC Structure as contemplated
by the REMIC Transactional Documents (other than the Transfers contemplated by
this Agreement).[Intentionally Omitted.]

3.02. Delivery of Additional Regular Interest REMIC Certificates. If on or after
the Closing Date any additional regular interest REMIC Certificates are issued
or the Company or any of its Subsidiaries acquires any additional regular
interest REMIC Certificates from the Depositor or any other Person, (a) the
Company shall (or shall cause such Subsidiary to, as applicable), promptly (but
in no circumstances later than ten (10) Business Days) after any such issuance
or acquisition, transfer ownership of such additional regular interest REMIC
Certificates to the Depositor and (b) the Depositor shall promptly (but in no
circumstances later than two (2) Business Days) after such transfer, deliver
such certificates, together with undated instruments of transfer, to the
Custodian or, if prior to the appointment of the Custodian, PBGC’s designated
agent to be held in escrow on behalf of PBGC in accordance with the Escrow
Arrangements.[Intentionally Omitted.]

3.03. Independent Directors’ Insurance Coverage and Compensation; Covenants
Regarding Replacement; Voting.[Intentionally Omitted.]

(a) Each Independent Director appointed pursuant to this Agreement shall
(i) receive coverage from the Depositor’s or the applicable RE Subsidiary’s (as
applicable) directors’ and officers’ liability policies of insurance to the same
extent as each other director and (ii) be paid and receive all other benefits at
the same levels and amounts as the other directors of the entity for whom such
Independent Director serves (and at the sole expense of such entity).

(b) Each of the Company and the Depositor hereby covenants to PBGC and agrees
that it will not seek to remove the existing Depositor Independent Director or
appoint any successor Depositor Independent Director unless the existing
Depositor Independent Director is promptly replaced by a successor Depositor
Independent Director set forth on Exhibit 17 hereto or otherwise expressly
approved in advance in writing by PBGC. Each of the Company and SRC O.P. hereby
covenants to PBGC and agrees that it will not seek to remove the existing SRC
O.P. Independent Director or appoint any successor SRC O.P. Independent Director
unless the existing SRC O.P. Independent Director is promptly replaced by a
successor SRC O.P. Independent Director set forth on Exhibit 17 hereto or
otherwise expressly approved in advance in writing by PBGC. The Parties agree
that a termination by CSC of the CSC Service Agreement for either Independent
Director shall not constitute a breach of this Section 3.03(b) by the Company,
the Depositor, or SRC O.P. (as applicable) so long as a successor Independent
Director is promptly appointed in accordance with this Section 3.03(b).

(c) Any Independent Director shall be entitled to vote solely on:

 

Agreement – Page 20



--------------------------------------------------------------------------------

(1) the authorization of Depositor or SRC O.P. (as applicable) to enter into the
Agreement or any other Transaction Document;

(2) the commencement of a Voluntary Bankruptcy Event or a Transfer, Pledge or
Distribution of all or substantially all of the assets of the entity as to which
such person is an Independent Director;

(3) any amendment to the organizational documents of the entity as to which such
person is an Independent Director; and

(4) any action which, in the Independent Director’s reasonable judgment, may
impair the special purpose nature or the bankruptcy-remoteness of any of the
Depositor or the RE Subsidiaries (as applicable) in any material respect, or
would otherwise be in breach of any provisions set forth in any Transaction
Document.

3.04. REMIC Covenants. Each of the RE Subsidiaries and the Depositor covenants
to PBGC and agrees that it will not (except as expressly permitted by this
Agreement):[Intentionally Omitted.]

(a) incur or guarantee any Indebtedness;

(b) Transfer any of the Designated Assets;

(c) Distribute any of the Designated Assets;

(d) Pledge any of the Designated Assets;

(e) amend in any manner materially adverse to PBGC’s interests (i) the
organizational documents of the Depositor or the RE Subsidiaries or (ii) the
REMIC Transactional Documents (all of the foregoing provisions of this Clause
(e), the “REMIC Amendment Covenant”); it being understood that a reasonable
extension of the expiry of the Master Lease, including any renewal of the Master
Lease in accordance with its terms, will be deemed not to be materially adverse
to PBGC’s interests;

(f) institute, or consent to the institution of (including, without limitation,
by failing to timely defend against), bankruptcy or insolvency proceedings in
respect to the Depositor or any of the RE Subsidiaries, or file a petition
seeking or consenting to reorganization or relief under any applicable federal
or state law relating to bankruptcy or insolvency, or seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of the Depositor or any of the RE Subsidiaries or any
substantial part of its or their assets, or make any assignment for the benefit
of creditors, or admit in writing its inability to pay its debts generally as
they become due, or take any corporate action in furtherance of any such action;

(g) merge, dissolve, liquidate, or consolidate with or into any other entity or
engage in any other business combination with any other entity;

(h) form any subsidiaries;

 

Agreement – Page 21



--------------------------------------------------------------------------------

(i) take any action in violation of the Amended RE Organizational Documents; or

(j) (i) change its name or organizational identification number (if applicable),
or conduct its business operations under any fictitious business name or trade
name, (ii) change its type of organization, jurisdiction or organization, or
other legal structure except as otherwise expressly permitted hereunder, or
(iii) change its chief executive office, in each case unless the applicable
entity promptly (and, in any event, within thirty (30) calendar days after such
change) notifies PBGC of such change.

3.05. REMIC Covenant Carve-outs. Notwithstanding the covenants and restrictions
set forth in Section 3.04, the RE Subsidiaries may:[Intentionally Omitted.]

(a) RE Subsidiaries Permitted Transfers. Sell or transfer up to ten (10) REMIC
Properties in aggregate, provided that:

(1) the applicable RE Subsidiary has provided PBGC with thirty (30) calendar
days advance written notice of each such sale or transfer;

(2) a Springing Lien Event has not occurred;

(3) the aggregate value, determined solely by reference to the property values
listed in Exhibit 7 (the “Closing Date Values”), of all of the REMIC Properties
sold or transferred pursuant to this Section 3.05(a) does not exceed
$15 million;

(4) during the remainder of the calendar year in which the Closing occurs and
the immediately following calendar year, the RE Subsidiaries shall not sell or
transfer more than five (5) REMIC Properties per calendar year (or portion
thereof) pursuant to this Section 3.05(a), and the aggregate value, determined
solely by reference to the Closing Date Values, of all REMIC Properties sold or
transferred pursuant to this Section 3.05(a) during either of such calendar
years (or portion thereof) shall not exceed $15 million; and

(5) during each subsequent calendar year, the RE Subsidiaries shall not sell or
transfer more than five (5) REMIC Properties, and the aggregate value,
determined solely by reference to the Closing Date Values, of all REMIC
Properties sold or transferred during any such calendar year pursuant to this
Section 3.05(a) shall not exceed $15 million (all sales or transfers of REMIC
Properties pursuant to this Section 3.05(a), “RE Subsidiaries Permitted
Transfers”).

(6) Notwithstanding anything to the contrary in this Section 3.05(a), each sale
or transfer by any RE Subsidiary to another RE Subsidiary will constitute a RE
Subsidiaries Permitted Transfer but will not count against any numerical limit
in this Section 3.05(a) on the number or value of RE Subsidiaries Permitted
Transfers.

(b) Parties to REMIC Transactional Documents. Permit (i) the RE Subsidiaries to
remain parties to (and the REMIC Properties to remain subject to) the Master
Lease and (ii) the RE Subsidiaries and the Depositor to remain parties to (and
the REMIC Properties to remain subject to) the other REMIC Transactional
Documents.

 

Agreement – Page 22



--------------------------------------------------------------------------------

(c) Permitted Operation of Master Lease. In the case of the RE Subsidiaries, so
long as a Springing Lien Event has not occurred:

(1) take any action required by the Master Lease and the Site Leases (or the
applicable ground lease or sub-ground lease);

(2) undertake or permit (A) movement of parts between REMIC Properties, making
of improvements to REMIC Properties, and installation of trade fixtures in
accordance with Section 9 of the Master Lease; (B) subleases of REMIC Properties
subject to the Master Lease in accordance with Section 13(a) of the Master
Lease; (C) terminations of the Master Lease with respect to specific REMIC
Properties in accordance with Section 14(a) of the Master Lease;
(D) substitutions of REMIC Properties subject to the Master Lease in accordance
with Sections 11(a) and/or 14(d) of the Master Lease; (E) transactions involving
outlots pursuant to Section 14(e) of the Master Lease; (F) transactions pursuant
to Section 14(f) of the Master Lease; and (G) sales of REMIC Properties pursuant
to Section 16 of the Master Lease; provided that (x) the aggregate value of
REMIC Properties sold pursuant to Section 3.05(c)(2)(C), together with the
aggregate value of properties sold pursuant to Section 3.05(c)(2)(G), shall not
exceed $25 million in any calendar year determined solely by reference to the
Closing Date Values (provided that any unused portion thereof with respect to
any calendar year may be carried forward to any subsequent calendar year), (y)
no substitution of any REMIC Property pursuant to Section 3.05(c)(2)(D) (or
otherwise, if any) may occur unless (i) such REMIC Property is substituted for
other real property of equal or greater value (determined solely by reference to
appraisals effective on or about the date of each such substitution performed at
the sole cost of the Sears Parties) which become collateral for Mortgage Loans
which back the REMIC Certificates in accordance with the terms of the REMIC
Transactional Documents, and (ii) at or before the time of such substitution,
the RE Subsidiary making such substitution delivers to the Custodian or, if
prior to the appointment of the Custodian, PBGC’s designated agent, to hold on
behalf of PBGC pursuant to the Escrow Arrangements, an executed signature page
for a PBGC Mortgage and such other PBGC RE Perfection Documents with respect to
the newly acquired REMIC Property as would have been required if such newly
acquired REMIC Property had been a REMIC Property on the Closing Date, and
(z) notwithstanding anything herein to the contrary, no sales by the RE
Subsidiaries or Depositor of REMIC Properties (as distinguished from, and not
including, movement of parts, subleases, substitutions of REMIC Properties,
outlots, or Pledges) may occur unless such sales are either RE Subsidiaries
Permitted Transfers or expressly permitted under Sections 3.05(c)(2)(C) or
3.05(c)(2)(G);

(3) permit Lessee to exercise any of its other rights under the Master Lease,
except as expressly prohibited or limited in this Agreement.

(d) [Intentionally Omitted.]

(e) [Intentionally Omitted.]

 

Agreement – Page 23



--------------------------------------------------------------------------------

(f) Payments Under REMIC Certificates. Pay (i) third-party servicer and trustee
fees in relation to the REMIC Certificates and (ii) principal and interest on
the REMIC Certificates in accordance with the Pooling and Servicing Agreement.

(g) REMIC Cash Circulation. So long as a Springing Lien Event has not occurred,
Transfer or Distribute cash or cash equivalents, but not REMIC Properties, to
the Company or any of its Subsidiaries, but only in a manner generally
consistent with the regular cash flow circulation processes employed by the
applicable Sears Parties in their Ordinary Course of Business.

(h) Liens.

(1) incur (A) ordinary course or involuntary liens and encumbrances, including,
without limitation, liens securing real estate taxes (which shall be timely
extinguished in the Ordinary Course of Business), zoning restrictions, and
easements; (B) liens arising under the REMIC Transactional Documents; and
(C) liens and encumbrances permitted by the REMIC Transactional Documents; and

(2) permit to exist any liens and encumbrances existing on the Closing Date
(such existing liens and encumbrances, the “REMIC Existing Liens”).

(i) Sales Coupled with Contribution. Sell or transfer REMIC Properties to
third-party buyers on arms’-length terms, with the sale proceeds (after
deducting all reasonable and documented expenses of such sale) being immediately
deposited into the Distribution Account (as defined in the Pooling and Servicing
Agreement) and distributed to the Depositor, as Holder, in accordance with
Section 5.01 of the Pooling and Servicing Agreement and Section 3.01 hereof;
provided, however, that the Depositor shall immediately after each such deposit
contribute such cash proceeds to either or both of the Pension Plans on behalf
of the Company (such allocation between the Pension Plans to be determined by
the Company in its sole discretion) (a “Sale Contribution”), which Sale
Contribution to any Pension Plan shall not reduce or count against the minimum
required contribution under 26 U.S.C. § 430 for the plan year for which such
Sale Contribution is made to such Pension Plan; provided that the Company shall
not at any time elect under 26 U.S.C. § 430(f)(6)(B) to create or to increase
any prefunding balance (as defined in 26 U.S.C. § 430(f)(6)) of either Pension
Plan by using all or part of any Sale Contribution, or all or any portion of any
excess described in 26 U.S.C. § 430(f)(6)(B) that is directly or indirectly
attributable to any Sale Contribution (it being understood that such election
prohibition is continuing and will survive termination of this Agreement).

3.06. Additional REMIC Covenants.[Intentionally Omitted.]

(a) Lessee covenants to PBGC and agrees that it shall continue to pay all
amounts as and when due under the Master Lease and all Site Leases (as defined
in the Master Lease) entered into pursuant thereto, subject to any applicable
grace periods, with respect to the REMIC Properties and the Mortgage Loans.

 

Agreement – Page 24



--------------------------------------------------------------------------------

(b) Each of the RE Subsidiaries and the Depositor covenants to PBGC and agrees
that it shall at all times remain liable for its obligations to PBGC under ERISA
and any other applicable law irrespective of whether any direct or indirect
Transfer, Pledge or Distribution of the equity or other ownership interests in
any RE Subsidiary or the Depositor occurs. With respect to each such Sears
Party, such continuing liability hereunder shall survive any such Transfer,
Pledge or Distribution as if such Sears Party thereafter remained a member of
the Company’s Controlled Group.

(c) Each Sears Party covenants to PBGC and agrees that it shall not cause or
allow, and that there will not be, (A) any direct or indirect Transfer or
Distribution, or (B) any Pledge, in each case, of the equity or other ownership
interests of any RE Subsidiary or the Depositor to any Person other than the
Company or any of its Subsidiaries and in any such case, only if (y) such equity
or other ownership interests are (or will be) owned by the Company or a
Subsidiary organized under the laws of and domiciled in any state of the United
States of America or the District of Columbia, and (z) upon giving effect to
such Transfer, Distribution, or Pledge, all RE Subsidiaries and the Depositor
will remain members of the Company’s Controlled Group.

(d) Each Sears Party covenants to PBGC and agrees that in the event that it is
required to (or otherwise) deliver(s) a schedule of liens and encumbrances
pertaining to any REMIC Property to any third party, it shall deliver such
schedule (including updates) to PBGC promptly following delivery to the
applicable third party.

3.07. Transaction Documents Control. In the event that any action or matter is
expressly prohibited or limited in any Transaction Document, but is permitted or
less limited under the REMIC Transactional Documents, such Transaction Document
shall control.[Intentionally Omitted.]

3.08. Sears Re Claims. Each of the Depositor, the RE Subsidiaries and theThe IP
Subsidiary shall not become obligated to Sears Re except to the extent of
obligations arising under the IP Notes, the IP Notes Indenture or any agreements
or other documents related thereto; provided however that if any inadvertent or
involuntary obligation that would have constituted a Prohibited Sears Re
Obligation if in existence on the Closing Date arises after the Closing Date, it
shall not constitute a breach of this Section 3.08 if the Company causes such
obligation to be discharged or subordinated in right of payment to those
obligations owed to PBGC as set forth in the Subordination Agreement promptly,
but in any event within ten (10) Business Days after, such obligation is
discovered by the Company. Promptly, but in no event greater than five
(5) Business Days after PBGC’s written request (such requests not to be made
more frequently than quarterly), the Company shall either certify to PBGC that
no Prohibited Sears Re Obligations exist to the best knowledge of the Company
(whether arising before, on, or after the Closing Date, and whether arising
intentionally, inadvertently, or involuntarily) or disclose all Prohibited Sears
Re Obligations then existing to the best knowledge of the Company.

3.09. Discovery of Prohibited Sears Re Obligation. Promptly, but in any event
within five (5) Business Days after any discovery by the Company of any
Prohibited Sears Re Obligation (whether arising prior to the Closing Date or
thereafter), the Company shall provide notice of such discovery to PBGC.

 

Agreement – Page 25



--------------------------------------------------------------------------------

ARTICLE IV

PLAN PROTECTION TRANSACTION: IP ASSETS

4.01. Covenants Regarding Replacement. Each of the Company and the Member hereby
covenants to PBGC and agrees that it will not seek to remove the existing IP
Independent Manager or appoint any successor IP Independent Manager unless the
existing IP Independent Manager is promptly replaced by a successor IP
Independent Manager set forth on Exhibit 17 hereto or otherwise expressly
approved in advance in writing by PBGC. Each of the Company and the Member
hereby further covenants to PBGC and agrees that the IP Independent Manager
shall be the sole Independent Manager (as such term is defined in the Limited
Liability Company Operating Agreement of KCD IP, LLC, as in effect on the
Closing Date). The Parties agree that a termination by CSC of the CSC Service
Agreement for the IP Independent Manager shall not constitute a breach of this
Section 4.01 by the Company or the Member so long as a successor IP Independent
Manager is promptly appointed in accordance with this Section 4.01.

4.02. Limitations Upon Voting. Any IP Independent Manager shall be entitled to
vote solely on:

(a) the authorization of IP Subsidiary to enter into the Agreement or any other
Transaction Document;

(b) the commencement of a Voluntary Bankruptcy Event or a Transfer, Pledge, or
Distribution of all or substantially all of the assets of the IP Subsidiary;

(c) any amendment to the organizational documents of the IP Subsidiary; and

(d) any action which, in the IP Independent Manager’s reasonable judgment, may
impair the bankruptcy remoteness of the IP Subsidiary in any material respect,
or would otherwise be in violation of any provision set forth in any Transaction
Document.

4.03. Insurance Coverage. All IP Independent Managers shall (i) receive coverage
from the applicable directors’ and officers’ liability policies of insurance;
and (ii) be paid and receive all other benefits at the same level and amount as
the other managers of the IP Subsidiary, at the IP Subsidiary’s sole expense.

4.04. IP Covenants.

(a) The Company covenants to PBGC and agrees that it shall not permit the IP
Subsidiary to, and the IP Subsidiary covenants to PBGC and agrees (as an
independent covenant and solely to the extent that such agreement by the IP
Subsidiary does not impair the rights of the holder of the IP Notes thereunder
or materially impair the marketability of the IP Notes) that it shall not:

(1) Transfer or Distribute any Designated Assets;

(2) amend in any manner that is materially adverse to the interests of PBGC
(i) the organizational documents of the IP Subsidiary (it being understood that,
without limitation, any amendments to the sections of the organizational
documents identified in Exhibit 25 would be materially adverse to PBGC, and are
therefore prohibited) or (ii) the IP Notes Indenture (this Section 4.04(a)(2),
the “Indenture Amendment Covenant”);

 

Agreement – Page 26



--------------------------------------------------------------------------------

(3) Pledge any Designated Assets;

(4) institute or consent to the institution of (including, without limitation,
by failing to timely defend against) bankruptcy or insolvency proceedings in
respect to the IP Subsidiary, or file a petition seeking or consenting to
reorganization or relief under any applicable federal or state law relating to
bankruptcy or insolvency, or seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator (or other similar official) of the
IP Subsidiary or any substantial part of its assets, or make any assignment for
the benefit of creditors, or admit in writing its inability to pay its debts
generally as they become due, or take any corporate action in furtherance of
such action;

(5) incur, assume or guaranty any Indebtedness;

(6) make any expenditure (by long-term or operating lease or otherwise) for any
capital assets (either realty or personalty);

(7) merge, dissolve, liquidate or consolidate with or into any other entity or
engage in any other business combination with any other entity;

(8) (A) change its name or organizational identification number (if applicable),
or conduct its business operations under any fictitious business name or trade
name, (B) change its type of organization, jurisdiction of organization, or
other legal structure except as otherwise expressly permitted hereunder or
(C) change its chief executive office, in each case unless the IP Subsidiary
promptly (and, in any event, within thirty (30) calendar days following such
change) notifies PBGC of such change;

(9) form any subsidiaries; or

(10) take any action in violation of or not authorized under the organizational
documents of the IP Subsidiary.

(b) The Company covenants to PBGC and agrees that the Company and its
Subsidiaries shall continue to pay all royalties as and when due (subject to any
applicable grace periods) with respect to the IP Assets and the IP Notes.

(c) The Company and, as an independent covenant of the IP Subsidiary and solely
to the extent that such agreement by the IP Subsidiary does not impair the
rights of the holder of the IP Notes thereunder or materially impair the
marketability of the IP Notes, the IP Subsidiary covenant to PBGC and agree that
in the event that the Company or any of its Subsidiaries, including the IP
Subsidiary, is required to deliver (or otherwise delivers) a schedule of liens
and encumbrances pertaining to any property owned by the IP Subsidiary to any
third party, they shall deliver such schedule (including updates) to PBGC
promptly following delivery to the applicable third party.

 

Agreement – Page 27



--------------------------------------------------------------------------------

(d) Each Sears Party covenants to PBGC and agrees that it shall not cause or
allow, and that there shall not be, (A) any direct or indirect Transfer or
Distribution or (B) any Pledge, in each case of any membership or other equity
interests in the IP Subsidiary to any Person other than the Company or any of
its Subsidiaries (other than the Limited License) and in any such case, only if
(y) such interests are (or will) be owned by the Company or a Subsidiary
organized under the laws of and domiciled in any state of the United States of
America or the District of Columbia, and (z) upon giving effect to such
Transfer, Distribution, or Pledge, the IP Subsidiary will remain a member of the
Company’s Controlled Group.

(e) The records concerning the IP Assets are and shall be kept at the address
shown in Exhibit 10-A as the chief executive office of IP Subsidiary or at the
offices of applicable outside counsel.

(f) The Company and the IP Subsidiary covenant to PBGC and agree that the IP
Subsidiary shall deliver to PBGC a written update to Exhibit 10-B
(i) immediately upon the occurrence of a Springing Lien Event and (ii) from and
after the Closing Date, promptly after the IP Subsidiary’s acquisition or
disposition of any IP Asset that, either individually or in the aggregate, is
material to the business of any Sears Party; provided that, in the case of the
disposition of any IP Asset, the IP Subsidiary shall deliver to PBGC the written
update to Exhibit 10-B no later than ten (10) Business Days after the IP
Subsidiary’s disposition of such IP Asset.

4.05. IP Covenant Carve-outs.

(a) Notwithstanding anything to the contrary set forth in Section 4.04(a)(1) of
this Agreement, the IP Subsidiary shall be permitted to:

(1) make payments in respect of the IP Notes or as required by the IP Notes
Indenture;

(2) Transfer or Distribute the IP Assets to the extent that such Transfer or
Distribution either:

(A) is permitted by the IP Notes Indenture and is otherwise undertaken for fair
market value and in its Ordinary Course of Business; or

(B) is a Transfer or Distribution following the occurrence of a default under
the IP Notes Indenture, with the net proceeds thereof being first applied to the
IP Notes and after payment in full of such IP Notes and the other obligations
under the IP Notes Indenture, such remaining proceeds (being Designated Assets)
subject to the Springing Lien and thereafter to be applied to the PBGC UBL
Claims (or, in the event that the PBGC UBL Claims are then contingent,
unliquidated and/or unmatured, transferred within five (5) Business Days to, and
held by, PBGC or its designated agent for the benefit of PBGC in express trust
or escrow (as applicable) until such time as the PBGC UBL Claims are fully
liquidated and after application, such amount (if any) in excess of that
required to pay the PBGC UBL Claims in full (provided such PBGC UBL Claims have
not become unenforceable by reason of a lapse of time) shall be remitted to the
Company or its appropriate Subsidiary as directed by the Company), or as
otherwise required by law; and

 

Agreement – Page 28



--------------------------------------------------------------------------------

(3) so long as a Springing Lien Event has not occurred, Transfer or Distribute
cash or cash equivalents (even if constituting Designated Assets of the IP
Subsidiary) to the Company or any of its Subsidiaries in a manner generally
consistent with the regular cash flow circulation processes employed by the
Sears Parties in the Ordinary Course of Business, including without limitation
by:

(A) maintaining loans (as lender) from the initial proceeds from the issuance of
the IP Notes;

(B) making loans (as lender) to any Affiliate out of payments from the licenses
constituting IP Assets;

(C) canceling, amending, modifying or refinancing any such loans; or

(D) making distribution of amounts received by the IP Subsidiary under the
waterfall provisions of the IP Notes Indenture.

(b) The covenants and restrictions in Section 4.04(a)(3) shall not apply to:

(1) the IP Note Liens;

(2) liens granted in the IP Subsidiary’s Ordinary Course of Business to
licensees and qualified sub-licensees under the applicable licenses and
sublicenses;

(3) licenses and sublicenses of IP Assets on arms’-length terms and otherwise in
the IP Subsidiary’s Ordinary Course of Business; provided that long-term
licenses or sub-licenses providing only upfront (as opposed to regular and
periodic) royalty payments shall not be permitted unless the IP Subsidiary
(A) promptly reports such transaction(s) to PBGC and (B) retains (and does not
Distribute, Transfer, or unless expressly permitted by this Section 4.05(b),
Pledge (except as required by the IP Notes Indenture) such upfront royalty
payments or proceeds thereof;

(4) any rights to the Limited License granted pursuant to Section 1.12 of the IP
Notes Indenture;

(5) ordinary course or involuntary liens and encumbrances;

(6) liens and other encumbrances existing at the Closing Date (the “IP Existing
Liens”);

 

Agreement – Page 29



--------------------------------------------------------------------------------

(7) Permitted Liens (as such term is defined in the IP Notes Indenture); and

(8) continuations or substitutions of the foregoing with substantially
equivalent liens or encumbrances.

(c) The covenants and restrictions in Section 4.04(a)(5) shall not apply to:

(1) the IP Notes;

(2) other liabilities arising under the IP Notes Indenture (as in effect as of
the Closing Date) and the Transaction Documents (in this instance only, as that
term is defined in the IP Notes Indenture, but as in effect as of the Closing
Date, and with respect to each of such Transaction Documents and the IP Notes
IndentureDocument only as in effect as of the Closing Date); and

(3) liabilities of the IP Subsidiary incurred in its Ordinary Course of Business
(and then, only to the extent permitted under the IP Notes Indenture).

ARTICLE V

ENFORCEMENT

5.01. Specific Performance. Each Party acknowledges and agrees that money
damages may not be an adequate remedy for any breach or threatened breach of any
Transaction Document. In addition to any and all other remedies that the Parties
may have, the Parties shall each be entitled to specific performance as a remedy
for breach of any covenant, undertaking or other agreement set forth in any
Transaction Document and PBGC, the Company and all Subsidiaries shall be deemed
to have consented to specific performance in respect of any such violation and
to have waived any objection to the granting of such relief (provided that such
Party is found to have been in violation of any provision of any Transaction
Document), to the greatest extent permitted by law; provided, however, that upon
the occurrence of a Material Transaction (as defined below), PBGC may not rely
on this Section 5.01 in order to seek to enjoin or otherwise prevent such
Material Transaction, it being recognized that PBGC’s sole remedy under the
Transaction Documents with respect to such Material Transaction is as set forth
in Section 7.04 hereof; provided further, however, that nothing in the
immediately preceding proviso will in any way impair or abrogate any rights or
remedies of PBGC arising under ERISA or any other source other than the
Transaction Documents, including, without limitation, to seek to enjoin or
otherwise prevent such Material Transaction to the extent it may otherwise do so
by operation of law, statute, regulation, or otherwise.

5.02. Violative Actions Void Ab Initio. Any transactions or other actions in
breach of any covenant, undertaking or other agreement set forth in this
Agreement or any other Transaction Document shall be, ab initio, null, void and
of no force or effect.

 

Agreement – Page 30



--------------------------------------------------------------------------------

5.03. Additional Contribution. Subject to Section 5.04, the Company agrees that
it shall, within five (5) Business Days after entry of a Final Injunction Order,
make a contribution of cash, cash equivalents, or liquid, marketable, and
publicly-traded securities (but in the case of cash equivalents or such
securities, only to any extent permitted by ERISA and any other applicable law)
to the Pension Plan (an “Additional Contribution”) in an amount equal to (or
with a value of) $100 million; provided, however, that upon the occurrence of a
Material Transaction (as defined below), PBGC may not rely on this Section 5.03
or Section 5.04 in order to seek an Additional Contribution as a result of such
Material Transaction, it being recognized that PBGC’s sole remedy under the
Transaction Documents with respect to such Material Transaction is as set forth
in Section 7.04 hereof; provided further, however, that nothing in the
immediately preceding proviso will in any way impair or abrogate any rights and
remedies of PBGC arising under ERISA or any other source other than the
Transaction Documents, including, without limitation, to seek to enjoin or
otherwise prevent such Material Transaction to the extent it may otherwise do so
by operation of law, statute, regulation, or otherwise. The Additional
Contribution shall be in addition to the minimum required contribution under 26
U.S.C. § 430 for the plan year for which the Additional Contribution is made.

5.04. Additional Contribution Liability. The Company shall be required to make
the Additional Contribution in accordance with Section 5.03 only if the Company
or any of its Subsidiaries, takes, or attempts to take, any action (either, a
“Breaching Action”) which:

(a) is or would be in breach of the Agreement or any other Transaction Document,
and the Company does not, within ten (10) Business Days following delivery of
notice of such Breaching Action by PBGC to the Company or any other Sears Party
either: (1) cure such breach, provided however that (A) for the purposes of this
Section 5.04 only, PBGC shall not assert that such breach is incurable (but may
contest the sufficiency of any cure asserted by the Company), and (B) nothing in
the Agreement limits or otherwise impairs PBGC’s rights to assert that any such
breach is incurable for purposes of any other provision (or any other remedy
available for the breach of such a provision) of this Agreement or any other
Transaction Document, or (2) provides written notice to PBGC that it will not
(and, in fact it does not) take such Breaching Action. For the purposes of
providing notice to any Sears Party (other than the Company) under this
Section 5.04, PBGC shall direct any such notice to such Sears Party in care of
the Company, Attention: General Counsel. Subject to the immediately preceding
sentence, PBGC, in its sole discretion, may provide any notice under this
Section 5.04 to any Sears Party, regardless of which Sears Party or Subsidiary
has taken or attempted to take the Breaching Action at issue;

(b) reduces or, if consummated, would reasonably be expected to reduce the
aggregate value of the Designated Assets held by the Depositor, the RE
Subsidiaries and the IP Subsidiary that may be realized by PBGC (whether as a
result of a prohibited Transfer, Distribution or Pledge of any Designated Asset,
reduction in the value of any Designated Asset or impairment of the bankruptcy
remoteness or special purpose nature of any of the Depositor, the RE
Subsidiaries or the IP Subsidiary, or otherwise) by at least $50 million; and

(c) is enjoined by a permanent injunction (after reasonable notice to and an
opportunity to be heard by the Company) set forth in a Final and Non-Appealable
Order or is determined in a Final and Non-Appealable Order to constitute a
breach of this Agreement or such other Transaction Document (a “Final Injunction
Order”).

 

Agreement – Page 31



--------------------------------------------------------------------------------

5.05. Non-Exclusivity of Additional Contribution Liability. Nothing set forth in
Sections 5.03 and 5.04, including, without limitation, payment of the Additional
Contribution, will:

(a) relieve any Sears Party from, or otherwise mitigate, its obligation to fully
comply with the Final Injunction Order (including, without limitation, any
obligation to pay damages to PBGC or the Pension Plan);

(b) constitute a waiver by PBGC, or cure of, any breach under this Agreement or
any other Transaction Document; or

(c) in any way impair, waive, or abrogate any of PBGC’s remedies under this
Agreement, any other Transaction Document (including the right hereunder to
cease Forbearance as provided herein) or applicable law, other than the
occurrence of a Springing Lien Event arising from the requirement to make an
Additional Contribution.

5.06. Prefunding Balance Limitation. The Company shall not at any time elect
under 26 U.S.C. § 430(f)(6)(B) to create or to increase any prefunding balance
(as defined in 26 U.S.C. § 430(f)(6)) of the Pension Plan by using all or part
of any Additional Contribution, or all or any portion of any excess described in
26 U.S.C. § 430(f)(6)(B) that is directly or indirectly attributable to any
Additional Contribution. Such election prohibition is continuing and will
survive termination of this Agreement.

ARTICLE VI

SPRINGING LIEN

6.01. Springing Lien Events. Each of the following shall constitute a “Springing
Lien Event”:

(a) a Voluntary Bankruptcy Event or an Involuntary Bankruptcy Event;

(b) a failure by the Company or any of its Subsidiaries to timely make any
quarterly installment or other legally required Pension Plan contribution or any
Additional Contribution;

(c) other than pursuant to the Limited License, entry into an agreement by the
Company or any Subsidiary providing for (i) the direct or indirect Distribution
or Transfer or (ii) the Pledge, in each case of any ownership interest in the
Depositor, any RE Subsidiary or the IP Subsidiary, by the Company or any of its
Subsidiaries to any Person other than the Company or any of its Subsidiaries
without the Depositor, such RE Subsidiary, or the IP Subsidiary, as applicable,
remaining liable for its obligations to PBGC;

(d) the initiation by the “plan administrator” (as defined in 29 C.F.R. §
4001.2) of any Pension Plan (the “Plan Administrator”) of a distress termination
of any Pension Plan under ERISA Section 4041(c);

(e) entry by a court of competent jurisdiction of a decree under ERISA
Section 4042(c)(1) adjudicating that any Pension Plan is terminated; or

 

Agreement – Page 32



--------------------------------------------------------------------------------

(f) agreement between PBGC and the Plan Administrator that any Pension Plan is
terminated; or

(g) the Company’s failure to timely make the Company Cash Contribution(s) (as
defined in the REMIC Amendment), as and when required by the REMIC Amendment.

6.02. Springing Lien. Upon and continuing after the occurrence of any Springing
Lien Event, each of the Depositor, the RE Subsidiaries and the IP Subsidiary
hereby agrees that it will automatically be deemed to have granted to PBGC, on
the date of such occurrence and without further action of any Party or other
Person, as security for the Secured Obligations, a lien on and security interest
in (the “Springing Lien”) the following:

(a) the REMIC Certificates;[intentionally omitted;]

(b) the REMIC Properties;[intentionally omitted;]

(c) subject to the terms of Section 6.03, the IP Assets; and

(d) all proceeds (but with respect to proceeds of IP Assets, subject to the
terms of Section 6.03) in any form and whenever arising (whether arising before,
upon, or after such Springing Lien Event), of any of the foregoing set forth in
Sections 6.02(a)-(c), including proceeds of proceeds (collectively with the
assets described in Sections 6.02(a)-(c), the “Designated Assets”).

6.03. IP Springing Lien Conditions. If the grant of the Springing Lien
respecting the IP Assets (and all proceeds thereof) would constitute a default
under the IP Notes Indenture as of the Closing Date, then the Springing Lien as
respecting the IP Assets (and all proceeds thereof) shall be of no force and
effect until either:

(a) the IP Notes and all other obligations under the IP Notes Indenture have
been paid in full (or the IP Notes and the IP Notes Indenture have otherwise
been defeased or fully discharged); or

(b) the grant of the Springing Lien respecting the IP Assets (and all proceeds
thereof) ceases to constitute a default under the IP Notes Indenture (together
with Section 6.03(a), the “IP Springing Lien Conditions”).

6.04. Secured Obligations. Any Springing Lien arising under Sections 6.02 or
6.03 shall secure any and all claims (whether or not reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, or
undisputed) of PBGC for the “unfunded benefit liabilities” together with
interest (the “UBL”) of the Pension Plans under ERISA Section 4062(b)(1)(A)
(such claims, the “PBGC UBL Claims”) against the Company and each of its
Subsidiaries (the “Secured Obligations”). For the avoidance of doubt, the
Springing Lien shall consensually secure the PBGC UBL Claims in total, without
regard to any rights of the Sears Parties or any other members of the Company’s
Controlled Group to seek marshalling or similar remedies. Each Sears Party
hereby waives any and all defenses based on marshalling, suretyship or
impairment of collateral.

 

Agreement – Page 33



--------------------------------------------------------------------------------

6.05. Acknowledgement of Joint and Several Liability. Each Sears Party hereby
acknowledges, in accordance with Exhibit 28, (a) that it is a member of the
Company’s Controlled Group and (b) its joint and several contingent liability
for the PBGC UBL Claims.

6.06. Reservation of Rights Regarding UBL Determination. Notwithstanding
anything to the contrary in this Agreement, the Parties reserve all rights
regarding the determination of UBL, or any determination made on a Termination
Basis, including, but not limited to, the applicability, validity,
interpretation, and application of PBGC regulations relating thereto.

6.07. Perfection of Security Interests.

(a) Escrow Arrangements. The Parties hereby agree to and herein adopt the escrow
arrangements attached hereto as Exhibit 11 (the “Escrow Arrangements”) pursuant
to which certain Collateral Documents (as defined in the Escrow Arrangments) are
to be held in escrow on behalf of PBGC, which, inter alia, set forth and govern
the Custodian’s rights, obligations, and authority with respect to the
Designated Assets.

(b) REMIC Certificates. Upon the occurrence of a Springing Lien Event and
determined only at such time, the Springing Lien shall, with respect to the lien
on the REMIC Certificates (and all proceeds thereof) be:[Intentionally Omitted.]

(1) a valid, binding and enforceable lien on and security interest in such REMIC
Certificates (and all proceeds thereof) senior to all other liens except for
non-consensual liens which may prime by operation of statute (if any); and

(2) perfected (A) through physical possession of such REMIC Certificates by the
Custodian, acting as PBGC’s designated agent, which are to be held in escrow in
accordance with the Escrow Arrangements from and after the Closing Date until
the occurrence of a Springing Lien Event; and/or (B) by filing and recordation
of the appropriate PBGC RE Perfection Documents upon the occurrence of a
Springing Lien Event.

(c) IP Assets. Upon the occurrence of a Springing Lien Event and determined only
at such time, the Springing Lien shall, with respect to the lien on the
Designated Assets consisting of the IP Assets (and all proceeds thereof), be,
subject to and conditioned upon the satisfaction of at least one of the IP
Springing Lien Conditions:

(1) a valid, binding and enforceable lien on and security interest in such IP
assets (and all proceeds thereof) senior to all other liens (A) except for the
IP Note Liens and non-consensual liens which may prime by operation of statute
(if any) and (B) subject to the Limited License; and

(2) perfected by filing and recordation of the appropriate PBGC IP Perfection
Documents upon the occurrence of a Springing Lien Event.

(d) Real Property. Upon the occurrence of a Springing Lien Event and determined
only at such time, the Springing Lien shall, with respect to the lien on the
Designated Assets consisting of the REMIC Properties (and all proceeds thereof)
be:[Intentionally Omitted.]

 

Agreement – Page 34



--------------------------------------------------------------------------------

(1) a valid, binding and enforceable lien on and security interest in such REMIC
Properties (and all proceeds thereof) senior to all other liens except for the
REMIC Mortgages and non-consensual liens which may prime by operation of statute
(if any); and

(2) perfected by filing and recordation of the PBGC Mortgages (together with any
state-specific conformations required as of the time of such filing and
recordation upon the occurrence of a Springing Lien Event) and/or the PBGC RE
Perfection Documents upon the occurrence of a Springing Lien Event.

(e) Authority to File. Upon the occurrence of a Springing Lien Event, PBGC may
remove any of the PBGC RE Perfection Documents, PBGC IP Perfection Documents
(subject to and conditioned upon the satisfaction of at least one of the IP
Springing Lien Conditions), and PBGC Mortgages (collectively, the “PBGC
Perfection Documents”) from escrow, file such PBGC IP Perfection Documents with
applicable government entities, file applicable UCC-1 financing statements,
negotiate, execute and record the PBGC Mortgages, and take such other actions,
in each case to the extent reasonably necessary to perfect the applicable
Springing Lien and, to the extent in accordance with applicable law and not
otherwise expressly restricted by this Agreement, Foreclose on the Designated
Assets.

(f) Custodian Funds; Custodian Fees and Expenses. PBGC shall apply the Deposit
solely to reimburse PBGC for its out-of-pocket costs and expenses incurred in
connection with the execution, perfection and recordation of the PBGC IP
Perfection Documents and other security interests related to the Springing Lien.
Any unused portion of such Deposit shall be returned by the Custodian to the
Company promptly following the termination of this Agreement. For the avoidance
of doubt, the Deposit shall not be released by the Custodian to PBGC until PBGC
asserts that a Springing Lien Event has occurred.

6.08. Rights of Foreclosure.

(a) When PBGC May Foreclose. Without any limitation to any other rights or
remedies of whatever kind or nature PBGC may have (whether under the Transaction
Documents, at law, in equity or otherwise), and notwithstanding anything herein
to the contrary, PBGC may foreclose or otherwise enforce the Springing Lien on
the Designated Assets (or any portion thereof) (any such foreclosure or other
enforcement, a “Foreclosure”; to take any such action, to “Foreclose”) only:

(1) if the Plan Administrator initiates a distress termination of any Pension
Plan under ERISA Section 4041(c); or

(2) upon satisfaction of the following conditions: (A) any Pension Plan is
terminated, and (B) within five (5) Business Days after a written demand by PBGC
to the Company (or to any other Sears Party, if the Company is a debtor in
bankruptcy at the time of any such demand) (the “PBGC Demand Letter”, which
shall include the UBL Documentation), PBGC does not receive payment for the full
amount of the PBGC UBL Claims demanded in the PBGC Demand Letter. PBGC’s
reasonable estimate of the PBGC UBL Claims shall suffice for purposes of such
demand and PBGC Demand Letter.

 

Agreement – Page 35



--------------------------------------------------------------------------------

(b) Contingent UBL Claims. If, at the conclusion of any Foreclosure instituted
in accordance with Section 6.08(a), the PBGC UBL Claims are contingent,
unliquidated or unmatured, then any proceeds of such Foreclosure shall (i) be
held by PBGC or its designated agent for the benefit of PBGC in express trust or
escrow (as applicable), and (ii) if invested, then invested as PBGC shall
reasonably determine. Such funds shall be held or invested in accordance with
the preceding sentence until such time as the PBGC UBL Claims are fixed, matured
and fully liquidated, whereupon such funds may be applied to the PBGC UBL
Claims. After application of such funds, such amount (if any) in excess of that
required to pay the PBGC UBL Claims in full (provided such PBGC UBL Claims have
not become unenforceable by reason of a lapse of time) shall be remitted to the
owner(s) of the Designated Assets subjected to such Foreclosure or as otherwise
required by law. If the amount of the PBGC UBL Claims is ultimately determined
by Final and Non-Appealable Order (unless otherwise agreed by PBGC in writing)
to be less than PBGC’s reasonable estimate as set forth above, any amounts paid
in respect of the PBGC UBL Claims that are in excess of the amount so determined
shall be promptly turned over to the owner(s) of the Designated Assets subjected
to the Foreclosure or disposed of as otherwise required by law, together with,
to the extent permitted by applicable law, interest and earnings (in either
case, if any) on the trust or escrow account.

6.09. ERISA Lien. Notwithstanding anything herein to the contrary, the Springing
Lien shall not be subject to the collective net worth limit applicable to a
statutory lien under ERISA Section 4068 (the “ERISA Lien”). Nothing herein in
any way limits PBGC’s rights, if any, to an ERISA Lien. However, any amount PBGC
collects pursuant to an ERISA Lien from any of the RE Subsidiaries, the
Depositor or the IP Subsidiary shall serve to reduce the amount owed by such RE
Subsidiary, the Depositor or the IP Subsidiary, as applicable, for the PBGC UBL
Claims that would otherwise be secured by the Springing Lien; provided that no
amounts collected hereunder, or under any other Transaction Document, pursuant
to an ERISA Lien, or otherwise, from any Sears Party will reduce the PBGC UBL
Claims or the amount of the Springing Lien therefor against any other of the
foregoing Persons until PBGC has received a single full satisfaction of such
claim.

6.10. Non-Exclusivity of Rights and Remedies. Except as otherwise expressly
agreed to herein, nothing in this Agreement or any other Transaction Document
limits or otherwise impairs PBGC’s or any Pension Plan’s rights and remedies,
whether by statute, contract, at law, in equity or otherwise.

6.11. Credit Facility. The Springing Lien shall not extend to such rights with
respect to the IP Assets as are reasonably necessary to permit the lenders,
holders or collateral agents under the Credit Facility or the Secured Notes to
enforce their rights and remedies under the documents governing such
indebtedness with respect to the collateral securing such indebtedness; provided
however that such limitation to the Springing Lien shall apply only to the
extent required by the terms of such indebtedness: (i) as currently in effect,
or (ii) as set forth in any amendment, supplement, modification, refinancing or
replacement thereof, but only to the extent that the scope of such Springing
Lien limitation is not expanded beyond that in effect as of the Closing Date.

 

Agreement – Page 36



--------------------------------------------------------------------------------

6.12. Termination of Springing Lien. Any Springing Lien shall remain in
existence until such time as (i) the PBGC UBL Claims are paid in full, or become
unenforceable by reason of lapse of time or (ii) otherwise terminated in
accordance with this Agreement.

ARTICLE VII

PBGC COMMITMENT

7.01. [Intentionally Omitted.]

7.02. Forbearance. Except as provided in Sections 7.03 and 7.04, PBGC shall
forbear from initiating any involuntary termination of any Pension Plan pursuant
to ERISA Section 4042 (the “Forbearance”; to “Forbear”).

7.03. Forbearance Inapplicable to Compulsory Involuntary Termination.
Notwithstanding Section 7.02, the Forbearance does not limit PBGC’s right to
initiate and complete an involuntary termination of any Pension Plan that is
based solely on PBGC’s determination (in accordance with then-applicable legal
standards) that (a) anysuch Pension Plan “does not have assets available to pay
benefits which are currently due under the terms of the plan” within the meaning
of ERISA Section 4042(a) and (b) PBGC is therefore required to initiate
termination proceedings with respect to such Pension Plan pursuant to ERISA
Section 4042(a).

7.04. Forbearance Termination. PBGC shall not be required to Forbear if, after
the Closing Date either (a) a Forbearance Termination Event occurs that is
continuing and has not been cured at the time of PBGC’s issuance of a notice of
determination under 29 U.S.C. § 1342(a) that it is instituting proceedings to
terminate theany Pension Plan or (b) the Company or any of its Subsidiaries
enters into an agreement providing for a Material Transaction.

7.05. UBL Documentation. If at any time PBGC determines that a Forbearance
Termination Event has occurred pursuant to Section 7.06(a)(3) below, PBGC shall
provide the Company with the UBL Documentation no less than five (5) Business
Days prior to issuing any notice of determination that a Pension Plan should be
terminated except in connection with any involuntary termination described in
Section 7.03. During such five (5) Business Day period, PBGC shall, if requested
by the Company in writing, meet and confer with the Company (including for
either Party, its selected advisors) and address, in good faith, any issues or
questions that the Company may, in good faith, have with respect to the UBL
Documentation. Except as specified in the immediately preceding two sentences,
neither PBGC’s provision of the UBL Documentation to the Company nor the
Company’s review thereof or response thereto or to such determination will
prevent or delay PBGC from pursuing any and all remedies hereunder, under any
other Transaction Document, or under applicable law.

7.06. Forbearance-Related Definitions.

(a) Forbearance Termination Event. A “Forbearance Termination Event” means:

 

Agreement – Page 37



--------------------------------------------------------------------------------

(1) the occurrence of any Springing Lien Event (it being understood that the
occurrence of a Springing Lien Event is not subject to cure);

(2) an event of default under any third-party debt issued by the Company or any
Material Subsidiary with an aggregate outstanding principal amount in excess of
$350 million, which event of default (A) results in the acceleration of the
maturity date of such debt; or (B) arises from non-payment upon the expiry of
such debt’s term and, in either case, such debt remains outstanding for a period
of five (5) calendar days following such acceleration or non-payment;

(3) both (A) the Company’s Market Capitalization is less than $1.0 billion on a
fully-diluted basis, determined at market close; and (B) either (1) the UBL of
the Pension Plans exceeds $625 million in the aggregate (disregarding any
overfunding on a Termination Basis of either Pension Plan); or (2) both (x) the
Pension Plans in the aggregate are less than 80% funded on a Termination Basis
(disregarding any overfunding on a Termination Basis of either Pension Plan) and
(y) the UBL of the Pension Plans in the aggregate is greater than $250 million
(disregarding any overfunding on a Termination basis of either Pension Plan); or

(4) any breach by the Company or any of its Subsidiaries of any applicable
representation, warranty, covenant, undertaking or agreement set forth in this
Agreement or any other Transaction Document applicable to such entity that
(A) PBGC concludes, in its reasonable discretion, constitutes a material breach
(determined by reference to the extent which such breach, individually or when
aggregated with all other such breaches, reduces the aggregate value of the
Designated Assets held by the Depositor, the RE Subsidiaries and the IP
Subsidiary that may be realized by PBGC (whether as a result of a prohibited
Transfer, Distribution or Pledge of any Designated Asset, reduction in the value
of any Designated Asset or impairment of the bankruptcy remoteness or special
purpose nature of any of the Depositor, the RE Subsidiaries or the IP
Subsidiary, or otherwise)), and (B) if a curable breach, is not cured within
three (3) Business Days after notice of such breach has been delivered by PBGC
to either the Company, or any other Sears Party. For the avoidance of doubt,
Springing Lien Events are not curable. For the purposes of providing notice to
any Sears Party (other than the Company) under this Section 7.06(a)(4), PBGC
shall direct any such notice to such Sears Party in care of the Company,
Attention: General Counsel. Subject to the immediately preceding sentence, PBGC,
in its sole discretion, may provide any notice under this Section 7.06(a)(4) to
any Sears Party, regardless of which Sears Party or Subsidiary is in breach.

(b) Material Transaction. A “Material Transaction” means any of the following:

(1) subject to Section 7.06(c), if the Company’s Market Capitalization is equal
to or greater than $1.5 billion, asset dispositions (other than dispositions of
equity interests of Subsidiaries, which are addressed in Section 7.06(b)(3))
that are not either (A) fair and reasonable, or (B) the result of an
arm’s-length transaction;

 

Agreement – Page 38



--------------------------------------------------------------------------------

(2) subject to Section 7.06(c), if the Company’s Market Capitalization is less
than $1.5 billion, asset dispositions (other than dispositions of equity
interests of Subsidiaries, which are addressed in Section 7.06(b)(3)) that are
not both: (A) on terms that are either (1) fair and reasonable or (2) the result
of an arm’s length transaction; and (B) having a total value not in excess of
$600 million, as calculated from and after the most recent date on which the
Company’s Market Capitalization fell below such threshold (but excluding
transactions required under agreements entered into prior to such date);

(3) irrespective of the Company’s Market Capitalization, and subject to
Section 7.06(c), the disposition of equity or other ownership interests of any
Subsidiary (including without limitation by means of a rights offering) with
total value in excess of $500 million;

(4) irrespective of the Company’s Market Capitalization, and subject to
Section 7.06(c), spinoffs, dividends or share repurchases with a total value in
excess of $250 million; or

(5) new financing to or a sale-leaseback by, the Company or any of its
Subsidiaries (including, without limitation, any sale-leaseback of real property
or REIT transaction) such that, immediately following such transaction, the
amount of outstanding Indebtedness of the Company and its Subsidiaries (for this
purpose, including, without limitation, commitments under revolving credit
facilities and letter of credit commitment amounts, but (A) counting Primary
Indebtedness only once even if more than one of the Company and its Subsidiaries
are obligors thereunder and (B) not counting Third Party Indebtedness if the
obligor under the related Primary Indebtedness is the Company or any of its
Subsidiaries) exceeds the amount of outstanding Indebtedness of the Company and
its Subsidiaries (for this purpose, including, without limitation, commitments
under revolving credit facilities and letter of credit commitment amounts, but
(y) counting Primary Indebtedness only once even if more than one of the Company
and its Subsidiaries are obligors thereunder and (z) not counting Third Party
Indebtedness if the obligor under the related Primary Indebtedness is the
Company or any of its Subsidiaries) on July 1, 2015 by at least $1.0 billion.

(c) Material Transaction Carve-Out. Notwithstanding the definition in
Section 7.06(b), the following transactions are not “Material Transactions” and
shall not count against any cap calculation set forth in Section 7.06(b): (i) a
disposition of inventory and/or other assets held for sale in the Ordinary
Course of Business of the Company and its Subsidiaries; (ii) the REIT
Transaction; provided however that no proceeds thereof may be used to effect a
transaction as set forth in Section 7.06(b)(4) but without regard to the
$250 million transaction cap amount set forth in such Section; and (iii) any
transaction that is solely among the Company and/or any of its Subsidiaries.

(d) Material Transaction Cap Calculations.

(1) Any transaction cap amount under Section 7.06(b)(2) shall be calculated as
the sum of all transactions in such section required under agreements entered
into during any consecutive 12-month period.

 

Agreement – Page 39



--------------------------------------------------------------------------------

(2) Any transaction cap amounts under Sections 7.06(b)(3) and 7.06(b)(4) shall
be calculated as the sum of all transactions in such section required under
agreements entered into during any calendar year, with any unused amounts in any
calendar year carried forward into the following calendar year at the Company’s
sole discretion; provided that any unused amount with respect to a particular
calendar year may not be carried forward to any calendar year other than the
immediately following calendar year.

(e) “Material” for this Agreement Only. Qualification of a transaction as a
“Material Transaction” for the limited purposes of this Agreement shall not
constitute an admission by the Company or any of its Subsidiaries that such
Material Transaction is material for any other purpose.

(f) Company’s Market Capitalization. The “Company’s Market Capitalization” means
and shall be determined in the following order of priority as of the relevant
date of determination:

(1) First, so long as the Specified Shareholders beneficially own or control, in
the aggregate, no more than 88% of the total amount of outstanding fully-diluted
shares of the Company’s common stock, the product of (A) the number of
fully-diluted shares of the Company’s common stock then outstanding and (B) the
closing price of a share of the Company’s common stock as of the end of the most
recently ended trading day as reported by the Nasdaq Stock Market or such
successor or other securities exchange on which the Company’s common stock may
then be listed. The Company shall deliver to PBGC the Specified Shareholder
common equity ownership totals (to the best of the Company’s knowledge) within
three (3) Business Days of receipt of a written request by PBGC therefor;

(2) Second, if PBGC or the Company requests a determination of the Company’s
Market Capitalization by written notice delivered to the other Party and the
Specified Shareholders own or control more than 88% of the total amount of
outstanding fully-diluted shares of the Company’s common stock, the product of
(A) the number of fully-diluted shares of the Company’s common stock outstanding
and (B) the then-current Average Quoted Price;

(3) Third, if (A) PBGC requests a determination of the Company’s Market
Capitalization by written notice delivered to the Company, (B) the Specified
Shareholders own or control more than 88% of the total amount of outstanding
fully-diluted shares of the Company’s common stock, and (C) an Average Quoted
Price cannot be promptly calculated (due to a lack of available quotes or
otherwise) within three (3) Business Days after such request, then the Company’s
Market Capitalization shall be deemed (for the purposes of this Agreement only)
to be less than $1.0 billion on a fully-diluted basis unless the Company then
has issuer ratings (A) by both S&P of CCC- or higher and Moody’s of Caa3 or
higher, in which case the Company’s Market Capitalization shall be deemed to be
greater than $1.0 billion but, except as specified in the next sub-clause (B),
less than $1.5 billion or (B) by both S&P of CCC or higher and Moody’s of Caa2
or higher, in which case the Company’s Market Capitalization shall be deemed
(for purposes of this Agreement only) to be greater than $1.5 billion, in each
case until such time as a subsequent determination of the Company’s Market
Capitalization is requested by either PBGC or the Company and determined in
accordance with the procedures set forth herein.

 

Agreement – Page 40



--------------------------------------------------------------------------------

(4) If either S&P or Moody’s withdraws its rating or otherwise no longer rates
the Company, then, in the circumstances contemplated by Section 7.06(f)(3), the
Company’s Market Capitalization shall be deemed (for purposes of this Agreement
only) to be less than $1.0 billion on a fully-diluted basis.

(5) The Company’s Market Capitalization as calculated under Sections 7.06(f)(3)
and 7.06(f)(4) shall only be for the purposes of this Agreement.

(g) Average Quoted Price. The “Average Quoted Price” shall be determined from
time-to-time, promptly following a request by PBGC or the Company, as follows:
(i) the Company shall solicit and obtain a quoted price per share for a sale of
50,000 shares from each of five independent broker-dealers reasonably acceptable
to each of PBGC and the Company; (ii) the highest and lowest price quotes will
be eliminated; and (iii) the Average Quoted Price will be the arithmetic average
of the remaining three quotes.

ARTICLE VIII

TERMINATION OF AGREEMENT

8.01. Termination. This Agreement and all other Transaction Documents shall
terminate and shall be of no further effect, and any Springing Lien shall be
released upon the earliest to occur of the following:

(a) Achievement of 85% Funding. The Pension Plans in the aggregate achieve an
85% funded level on a Termination Basis (disregarding any overfunding on a
Termination Basis of either Pension Plan) as of the last day of two consecutive
plan years of the Pension Plans; provided that the Company may, at any time,
provide to PBGC a calculation of each Pension Plan’s funding percentage on a
Termination Basis with supporting documentation, and request PBGC’s review
thereof and, in such event, PBGC will promptly inform the Company in writing
that it agrees or disagrees with any such calculation and, if it disagrees with
any such calculation, will simultaneously provide the Company with the UBL
Documentation relating to such disagreement and a written explanation of the
bases upon which it disagrees. During the period five (5) Business Days after so
providing such UBL Documentation and written explanation, PBGC shall, if
requested by the Company in writing, meet and confer with the Company (including
for either Party, its selected advisors) and address, in good faith, any issues
or questions that the Company may, in good faith, have with respect to the UBL
Documentation or such disagreement.

(b) Passage of Time. Five years after the earlier of (i) the Closing Date and
(ii) November 3, 2015; provided that, if PBGC has commenced an enforcement
action with respect to its rights hereunder or any other Transaction Document,
this Agreement, the Transaction Documents, and any Springing Lien shall not
terminate solely as a result of the lapse of time until such enforcement action
is finally resolved.

(c) Standard Termination of Pension Plan. The Company completes a standard
termination of each Pension Plan. Any such standard termination will be deemed
completed for purposes of this Agreement upon the expiration of the Audit
Period.

 

Agreement – Page 41



--------------------------------------------------------------------------------

ARTICLE IX

CLOSING

9.01. Closing Date. The closing of this Agreement (the “Closing”) shall occur
upon the satisfaction (or written waiver in accordance with Section 11.06) of
the Closing Conditions. The Closing shall take place at the offices of Locke
Lord LLP, 701 8th Street, N.W., Suite 700, Washington, D.C. 20001, on March 18,
2016, at 10:00 a.m., Eastern Standard Time, or as otherwise mutually agreed to
by the Parties (the “Closing Date”). In no event will there be an extension of
the Closing Date unless agreed to by the Parties in writing.

9.02. Conditions to Closing. The obligations of the Parties are subject to the
satisfaction (or written waiver in accordance with Section 11.06) of the
following conditions (the “Closing Conditions”):

(a) Execution of this Agreement. Each of the Parties shall have executed and
delivered to each other Party a counterpart to this Agreement.

(b) Transfer of Regular Interest REMIC Certificates. Each Subsidiary of the
Company that owns any regular interest REMIC Certificates (other than the
Depositor) shall have transferred ownership of all such regular interest REMIC
Certificates to the Depositor. The Depositor shall have delivered all such
certificates, together with undated instruments of transfer, to the Custodian or
PBGC’s designated agent, to be held in escrow on behalf of PBGC in accordance
with the escrow arrangements (the “Escrow Arrangements”) attached hereto as
Exhibit 11.[Intentionally Omitted.]

(c) Delivery of PBGC RE Perfection Documents and Powers of Attorney. The
Company, the Depositor, and the RE Subsidiaries shall have executed, and caused
to be delivered to the Custodian or PBGC’s designated agent, to be held in
escrow on behalf of PBGC in accordance with the Escrow Arrangements, the
documents of perfection and the powers of attorney (collectively, the “PBGC RE
Perfection Documents”) in the forms attached hereto as Exhibit 12.[Intentionally
Omitted.]

(d) Delivery of PBGC Mortgages and Signature Pages for All REMIC Properties.
Each RE Subsidiary that owns, ground leases or sub-ground leases any REMIC
Properties shall have with respect to each such REMIC Property delivered to the
Custodian or PBGC’s designated agent, to be held in escrow on behalf of PBGC in
accordance with the Escrow Arrangements, pre-executed signature pages with
respect to such fee or leasehold mortgages or deeds of trust (collectively, the
“PBGC Mortgages”) in the forms attached hereto as Exhibit 13 (subject to such
modifications as PBGC may reasonably determine necessary to account for
jurisdiction-specific requirements). [Intentionally Omitted.]

(e) Appointment of Independent Directors.[Intentionally Omitted.]

(1) The Lessee shall have appointed a Person identified on Exhibit 17 as each of
the independent director of the Depositor (the “Depositor Independent Director”)
and the independent director of SRC O.P. (the “SRC O.P. Independent Director”).

 

Agreement – Page 42



--------------------------------------------------------------------------------

(2) Each of the Independent Directors shall have executed and delivered (i) to
the applicable Sears Party, a counterpart to the CSC Service Agreement for such
Independent Director and (ii) to the Company, a counterpart to the applicable
agreement limiting the matters on which such Independent Director may vote in
the forms attached hereto as Exhibit 23.

(f) Amendments to REMIC Organizational Documents. The Depositor and each of the
relevant RE Subsidiaries, as applicable, shall have adopted the amended and
restated organizational documents (the “Amended RE Organizational Documents”)
attached hereto as Exhibit 16.[Intentionally Omitted.]

(g) Issuance of REMIC Bring-Down Opinion. The Company shall have caused REMIC
Counsel to provide to PBGC a bring-down opinion (the “RE Bring-Down Opinion”),
in the form attached hereto as Exhibit 15.[Intentionally Omitted.]

(h) Delivery of PBGC IP Perfection Documents and Powers of Attorney. The Company
and the IP Subsidiary shall have executed, and caused to be delivered to the
Custodian or PBGC’s designated agent, to be held in escrow on behalf of PBGC in
accordance with the Escrow Arrangements, the documents of perfection and the
powers of attorney (the “PBGC IP Perfection Documents”) attached hereto as
Exhibit 20.

(i) Instruction to Sears Re. The Company and SRe Holding Corporation each shall
have executed the instruction letter attached hereto as Exhibit 29 (the “Sears
Re Instruction Letter”), and shall have delivered the executed version of the
Sears Re Instruction Letter to Sears Re, with a fully-executed copy to PBGC.

(j) The IP Independent Manager.

(1) The Member shall have appointed the Person identified on Exhibit 17 as the
Independent Manager (as defined in the Limited Liability Company Operating
Agreement of KCD IP, LLC, as in effect on the Closing Date) of the IP Subsidiary
in accordance with the terms of the IP Subsidiary’s existing organizational
documents (the “IP Independent Manager”), and

(2) The IP Subsidiary shall have caused an Issuer Order (as defined in the IP
Notes Indenture) in the form attached hereto as Exhibit 22 to be given to the
Trustee (as defined in the IP Notes Indenture) (it being understood that the IP
Notes Indenture does not, in every instance, obligate the Trustee to adhere to
the terms of any Issuer Order). The IP Subsidiary shall have delivered to PBGC a
copy of such Issuer Order.

(3) The IP Independent Manager shall have executed and delivered (i) to the IP
Subsidiary, a counterpart to the CSC Service Agreement for the IP Independent
Manager; (ii) to the Company, a counterpart to the agreement limiting the
matters on which the IP Independent Manager may vote; and (iii) to the IP
Subsidiary, a counterpart to the Management Agreement, the forms of which are
attached hereto as Exhibit 23.

 

Agreement – Page 43



--------------------------------------------------------------------------------

(k) Issuance of IP Bring-Down Opinion. The Company shall have caused IP
Subsidiary Counsel to deliver a bring-down opinion (the “IP Bring-Down
Opinion”), in the form attached hereto as Exhibit 15.

(l) Issuance of Pre-Closing Corporate Opinions. The Company shall have caused
counsel reasonably acceptable to PBGC to deliver corporate opinions with respect
to each of the Sears Parties substantially in the forms attached hereto as
Exhibit 14.

(m) Subordination Agreement. Each of the Sears Parties, each of the Other
Company Subsidiaries and PBGC shall have entered into the subordination
agreement (the “Subordination Agreement”) attached hereto as Exhibit 21.

(n) Acknowledgment of Liability. Each of the Sears Parties shall have executed
the acknowledgement of liability attached hereto as Exhibit 28.

(o) Deposit. The Company shall have deposited with the Custodian or PBGC’s
designated agent, to be held in escrow on behalf of PBGC in accordance with the
Escrow Arrangements, the sum of $250,000 (the “Deposit”) to cover all
out-of-pocket costs and expenses of PBGC to be incurred in connection with the
execution, perfection and recordation of the PBGC IP Perfection Documents and
other security interests related to the Springing Lien.

(p) All Other Exhibits Attached Hereto. The Company shall have delivered to PBGC
each other Exhibit not referenced above in this Section 9.02.

ARTICLE X

POST-CLOSING MONITORING

10.01. Company Notification Requirements. From and after the Closing Date, the
Company shall, in addition to all other reporting requirements in this
Agreement, all other Transaction Documents, or otherwise required by law,
provide PBGC with:

(a) written notification within five (5) Business Days after any breach by any
Sears Party of the terms of this Agreement or any other Transaction Document,
including any representations and warranties herein or therein;

(b) (i) all quarterly asset statements for each Pension Plan within five
(5) Business Days after the Company’s receipt thereof; and (ii) each Pension
Plan’s Actuarial Valuation Report annually within five (5) Business Days after
the earlier of (A) the last day of the ninth calendar month of the plan year and
(B) the date on which such report is received by the Company;

(c) prompt written notification of any proposed or actual replacement of either
of the Independent Directors or the IP Independent Manager; provided that
(i) the Sears Parties shall not materially prevent or hinder PBGC from having
the full right and opportunity to communicate with each of the Independent
Directors and the IP Independent Manager on the matters with respect to which
such Independent Director or IP Independent Manager is entitled to vote pursuant
to the organizational documents of the applicable Sears Party and (ii) any
post-Closing confidentiality agreement which any of the Independent Directors or
the IP Independent Manager enters into with any Sears Party must expressly
provide for PBGC’s right to fully and regularly communicate with the Independent
Directors and the IP Independent Manager, as applicable;

 

Agreement – Page 44



--------------------------------------------------------------------------------

(d) if the Company is no longer subject to public company reporting
requirements, copies of any financial statements, including any management
discussion and analysis statements, annual or quarterly reports, or any other
materials that the Company provides to any lender holding Indebtedness with a
principal amount in excess of $100 million, whether provided to such lender on
the Company’s behalf or on behalf any other Sears Party;

(e) at least ten (10) Business Days prior written notification of any proposed
asset substitutions under Section 11(a) or Section 14(d) of the Master Lease,
including the appraised values of the existing and replacement REMIC
Properties;[intentionally omitted;]

(f) written notification of any asset sale under Section 14(a) or Section 16 of
the Master Lease with proceeds in excess of $200,000, including proceeds
received, the most recent appraisal, the aggregate amount of such asset sales in
such calendar year, and the aggregate amount of such asset sales post-Closing,
promptly after each such asset sale;[intentionally omitted;]

(g) any and all reporting materials provided to holders of the REMIC
Certificates, including any materials required by the REMIC Transactional
Documents, concurrently when such materials are provided to the holders of the
REMIC Certificates;[intentionally omitted;]

(h) any and all reporting materials provided to holders of the IP Notes,
including any materials required by the IP Notes Indenture, concurrently with
the provision of such materials to the holders of the IP Notes;

(i) written notice of any Forbearance Termination Event within five (5) Business
Days after its occurrence and within five (5) Business Days after any
discontinuance thereof;

(j) written notice of (1) any event of default under any third-party debt with
an aggregate outstanding principal amount in excess of $50 million, or (2) any
event that with notice or passage of time, or both, would constitute an event of
default under any such third-party debt, within five (5) Business Days after
such event of default or event;

(k) written notice of the Company’s or any Subsidiary’s entry into an agreement
providing for a Material Transaction within two (2) Business Days after such
entry;

(l) quarterly reports that indicate usage and remaining availability of the
assets subject to the calculations in Sections 7.06(b)(2)-(5);

(m) written notice of the occurrence of, and discontinuance, if any, of any
Springing Lien Event, within two (2) Business Days after such occurrence or
discontinuance; and

 

Agreement – Page 45



--------------------------------------------------------------------------------

(n) written notice by any Sears Party of its entry into any agreement for the
Distribution, Transfer, or Pledge of any ownership interest in the Depositor,
any RE Subsidiary, or the IP Subsidiary, within two (2) Business Days after such
entry.

10.02. Noncompliance Notice. If the Company fails to comply with any requirement
set forth in Section 10.01 of this Agreement, PBGC may deliver in writing to the
Company a notice of noncompliance (the “Noncompliance Notice”) identifying the
requirement in Section 10.01 with which the Company or any of its Subsidiaries
has failed to comply. After the delivery of the Noncompliance Notice, the
Company shall have fifteen (15) business days to cure the identified
non-compliance. PBGC shall, if requested by the Company in writing, meet and
confer with the Company (including for either Party, its selected advisors)
within five (5) Business Days of the delivery of the Noncompliance Notice, and
address, in good faith, any issues or questions that the Company may, in good
faith, have with respect to the Noncompliance Notice. Notwithstanding anything
to the contrary set forth in this Agreement or any other Transaction Document,
absent delivery of a Noncompliance Notice with respect to any failure by the
Company to comply with any requirement set forth in Section 10.01 and expiration
of the cure period set forth in this Section 10.02 without timely cure, such
failure by the Company shall not constitute a breach under Section 7.06(a)(4)
hereof. For the avoidance of doubt, (a) for purposes of Section 7.06(a)(4), the
cure period provided in Section 7.06(a)(4) shall not apply with respect to any
such failure to comply with any requirement set forth in Section 10.01, and
(b) no cure period provided in this Agreement or any other Transactional
Document is cumulative.

ARTICLE XI

MISCELLANEOUS

11.01. Notices. Except as otherwise expressly provided herein, all notices,
communications, requests or other correspondence to be given under this
Agreement shall be in writing and mailed by registered or certified mail, return
receipt requested, postage prepaid, or delivered personally (which shall include
delivery by a courier or messenger service) or by telecopy transmission with
confirmation of receipt, as follows:

 

If to any of the Sears Parties, addressed to:   

c/o Sears Holdings Corporation

3333 Beverly Road

Hoffman Estates, IL

Attention: General Counsel

Facsimile: (847) 286-2471

with a copy (which shall not constitute notice) to:   

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention: Scott K. Charles

Facsimile: (212) 403-2202

 

Agreement – Page 46



--------------------------------------------------------------------------------

If to PBGC addressed to:   

Pension Benefit Guaranty Corporation

Director, Corporate Financing and Restructuring Department

1200 K Street, N.W., Suite 270

Washington, DC 20005-4026

Facsimile: (202) 842-2643

with a copy (which shall not constitute notice) to:   

Pension Benefit Guaranty Corporation

ChiefGeneral Counsel, Office of the ChiefGeneral Counsel

1200 K Street, N.W., Suite 300

Washington, DC 20005-4026

Facsimile: (202) 326-4112

Notices given by mail or by personal delivery shall be effective (and deemed to
have been given) upon actual receipt. Notice given by telecopier shall be
effective upon actual receipt if received and confirmed by return transmission
during the recipient’s normal business hours or at the beginning of the
recipient’s next Business Day after receipt if not received during the
recipient’s normal business hours. With respect to any Sears Party (other than
the Company), all such Sears Parties acknowledge and agree that the Office of
the General Counsel for the Company shall be the authorized agent for the
receipt of any notice hereunder.

Any Party may change any address to which notice is to be given to it by giving
notice of such change as provided above.

11.02. Governing Law, Jurisdiction and Venue. This Agreement shall be governed
by and construed in accordance with the laws of the State of New York (excluding
any conflicts-of-law rule or principle that might refer same to the laws of
another jurisdiction). Exclusive venue for any legal action or proceeding based
upon, arising out of, or relating to this Agreement or the transactions
contemplated hereby (an “Action”), to the fullest extent permitted by law, shall
be in the United States District Court for the Southern District of New York.

11.03. Currency. All currencies and dollar amounts referenced herein shall be in
United States dollars.

11.04. Waiver of Jury Trial. THE PARTIES DO HEREBY IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION.

11.05. Captions. The captions in this Agreement are for convenience only and
shall not be considered a part of or affect the construction or interpretation
of any provision of this Agreement.

11.06. Entire Agreement; Amendments and Waivers. This Agreement (inclusive of
all Exhibits attached hereto), together with the other Transaction Documents,
constitutes the entire agreement between the Parties pertaining to the subject
matter hereof and thereof and supersedes all prior agreements (including the
Term Sheet), understandings and discussions, whether oral or written, of the
Parties, and there are no representations, warranties, covenants or agreements

 

Agreement – Page 47



--------------------------------------------------------------------------------

between the Parties in connection with the subject matter hereof or thereof
except as set forth specifically herein or therein. No supplement, modification
or waiver of this Agreement will be binding unless executed in writing by the
Company, PBGC and any other Sears Parties to be bound thereby and expressly
referencing this Agreement. No waiver of any of the provisions of this Agreement
will be deemed or will constitute a waiver of any other provision hereof
(regardless of whether similar) nor will any such waiver constitute a continuing
waiver unless otherwise expressly provided.

11.07. No Waiver of Breach. The waiver by either Party of a breach or violation
of any provision of this Agreement will not operate as or be construed to be a
waiver of any subsequent breach of any provision of this Agreement. The
obligations of the Sears Parties under each Transaction Document shall be
absolute and unconditional irrespective of any lack of validity or
enforceability of such Transaction Document, any PBGC IP Perfection Document or
any other document or instrument executed and delivered in connection with such
Transaction Document, any defense or counterclaim whatsoever on the part of any
Sears Party (in any case, whether based on contract, tort or any other theory),
any circumstance whatsoever with respect to such Transaction Document, or any
legal or equitable defense available to any Sears Party, and each Sears Party
hereby irrevocably waives the right to assert any such defenses, setoffs or
counterclaims in any litigation or other proceeding relating to any Transaction
Document, any PBGC IP Perfection Document or any other document or instrument
executed and delivered in connection with any Transaction Document.

11.08. Severability, Substantive Error. If any one or more of the provisions
contained in this Agreement or in any document delivered pursuant hereto shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement or any other such document. Moreover, if any Party
hereto identifies a substantive error with respect to this Agreement or any
other Transaction Document, the Parties shall promptly negotiate in good faith
to address such error (including, if necessary, by amending such document(s)) so
as to, as nearly and fairly as possible, approximate the economic and legal
substance originally intended.

11.09. Further Assurances. After Closing, the Parties shall take all appropriate
action and execute any documents, instruments or conveyances of any kind that
may be reasonably necessary to effectuate the intent of this Agreement.

11.10. Multiple and Electronic Counterparts. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. A manual signature
on this Agreement or other documents to be delivered pursuant to this Agreement,
an image of which shall have been transmitted electronically, will constitute an
original signature for all purposes. The delivery of copies of this Agreement or
other documents to be delivered pursuant to this Agreement, including executed
signature pages where required, by electronic transmission will constitute
effective delivery of this Agreement or such other document for all purposes.

11.11. Time of the Essence. The Parties acknowledge and agree that time is of
the essence hereunder.

 

Agreement – Page 48



--------------------------------------------------------------------------------

11.12. Public Disclosure. The content of the press releases to be issued
promptly following the Closing relating to the terms of this Agreement and the
other Transaction Documents shall be substantially in the form attached hereto
as Exhibit 26. No Party may issue any other press release or public disclosure
regarding this Agreement or any of the other Transaction Documents except (a) as
to which the timing and content shall have been mutually agreed by the Company
and PBGC prior to the time of such disclosure or release or (b) as required by
applicable law or compulsory legal process or in connection with any pending
legal proceeding (in which case each of the Company and PBGC agrees, to the
extent permitted by applicable law, to inform the other promptly thereof such
that the other may reply or otherwise respond as it deems necessary or
advisable).

11.13. U.S. Bank Trust Association. It is expressly understood and agreed by the
Parties that with respect to any Transaction Document to which U.S. Bank Trust
National Association is a party (including, without limitation, this Agreement),
(a) such Transaction Document is executed and delivered by U.S. Bank Trust
National Association, not individually or personally but solely as trustee of
the SRC Trust, in the exercise of the powers and authority conferred and vested
in it, (b) each of the representations, undertakings and agreements therein made
on the part of the SRC Trust, SRC R.E. and SRC Holdings is made and intended not
as personal representations, undertakings and agreements by U.S. Bank Trust
National Association but is made and intended for the purpose of binding only
the SRC Trust, SRC R.E. and SRC Holdings, (c) nothing herein contained or in any
Transaction Document shall be construed as creating any liability on U.S. Bank
Trust National Association, individually or personally, to perform any covenant
either expressed or implied contained herein, all such liability, if any, being
expressly waived by the Parties hereto, (d) U.S. Bank Trust National Association
has made no investigation as to the accuracy or completeness of any
representations and warranties made by the SRC Trust, SRC R.E. and SRC Holdings
in this Agreement or any other Transaction Document and (e) under no
circumstances shall U.S. Bank Trust National Association be personally liable
for the payment of any indebtedness or expenses of the SRC Trust, SRC R.E. or
SRC Holdings or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the SRC Trust, SRC
R.E. or SRC Holdings under this Agreement, any Transaction Document, or any
other related document.

 

Agreement – Page 49



--------------------------------------------------------------------------------

Exhibit 1

All Direct and Indirect Subsidiaries of the Company

[See Attached]

 

Agreement – Page 50



--------------------------------------------------------------------------------

Exhibit 2

Underlying Documents and Changes Thereto

[See Attached]

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 3-A

Sears Ownership Chart Relating to the Depositor and the RE Subsidiaries

[See Attached]INTENTIONALLY OMITTED]

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 3-B

Certain Information Regarding the Depositor

A. Organizational identification number of Depositor:

FEIN: 20-0400448

Organizational ID#: 3704862

B. Address of chief executive office of Depositor:

[INTENTIONALLY OMITTED]

3711 Kennett Pike

Greenville, DE 19807

 

Agreement – Page 2



--------------------------------------------------------------------------------

Exhibit 4

All Holders of REMIC Certificates

[INTENTIONALLY OMITTED]

SRC Depositor Corporation

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 5

All Sales, Substitutions, or Transfers of Any REMIC Properties Out of the REMIC
Structure From and After October 1, 2014 Until Closing

[See Attached]INTENTIONALLY OMITTED]

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 6

REMIC Existing Liens

[See Attached]INTENTIONALLY OMITTED]

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 7

REMIC Properties

[See Attached]INTENTIONALLY OMITTED]

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 8

All Sales, Substitutions, or Transfers of Any IP Assets Out of the IP Subsidiary
From and

After October 1, 2014 Until Closing

None.

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 9

IP Existing Liens

None.

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 10-A

Certain Information Regarding the IP Subsidiary

A. Organizational identification number of IP Subsidiary:

FEIN: NONE (disregarded entity for tax purposes)

Organizational ID#: 4153029

B. Address of chief executive office of IP Subsidiary:

3333 Beverly Road

Hoffman Estates, IL 60179

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 10-B

IP Assets

[See Attached]

 

Agreement – Page 2



--------------------------------------------------------------------------------

Exhibit 11

Escrow Arrangements (including Powers of Attorney)

[See Attached]

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 12

PBGC RE Perfection Documents

[See Attached]INTENTIONALLY OMITTED]

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 13

PBGC Mortgages with Executed Signature Pages

[See Attached]INTENTIONALLY OMITTED]

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 14

Corporate Opinions

[See Attached]

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 15

RE Bring-Down Opinion (together with REMIC 2003 Bankruptcy Opinion)

IP Bring-Down Opinion (together with IP 2006 Bankruptcy Opinion)

[See Attached]

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 16

Amended RE Organizational Documents

[See Attached]INTENTIONALLY OMITTED]

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 17

Independent Director and Manager Lists

Schedule of Compensation & Benefits for Current Directors and Managers

List of Independent Director and Managers

Sandra Horwitz

Michelle Dryer

William Popeo

Schedule of Compensation & Benefits for Current Directors and Managers

Compensation:

KCD, IP LLC: $2,400 annually

SCR O.P. Corporation: $2,500 annually

SRC Depositor Corporation: $1,000 annually

Benefits:

See attached copy of Insurance Policy.

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 18

Custodian

State Street Bank and Trust Company

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 19

Approved Appraisers

1. CBRE

2. Cushman and Wakefield

3. Duff & Phelps, LLC

[INTENTIONALLY OMITTED]

4. Great American Advisory & Valuation Services, LLC

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 20

PBGC IP Perfection Documents

[See Attached]

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 21

Subordination Agreement

[See Attached]

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 22

Issuer Order

[See Attached]

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 23

Agreements Limiting IP Independent Manager’s and Independent Directors’ Voting
Authority

[See Attached]

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 24

REMIC Transactional Document Waivers

[See AttachedINTENTIONALLY OMITTED]

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 25

Specified Organizational Document Provisions

The following sections and schedules of the Limited Liability Company Operating
Agreement of KCD IP, LLC:

5(b), 5(c), 6, 7, 8, 9, 10, 14, 16, 17, 20, 21, 22, 23, 24, 25, 26, 28, 29, 30,
31, Schedule A and Schedule C.

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 26

Press Release

[See Attached]

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 27

Mortgage Loan Exceptions

[INTENTIONALLY OMITTED]

None.

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 28

Acknowledgment of Liability

[See Attached]

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 29

Sears Re Instruction Letter

[See Attached]

 

Agreement – Page 1



--------------------------------------------------------------------------------

Exhibit 3

Amendment to Escrow Arrangements



--------------------------------------------------------------------------------

EXECUTION VERSION

AMENDMENT TO CUSTODIAN AND DOCUMENT CONTROL AGREEMENT

This AMENDMENT TO CUSTODIAN AND DOCUMENT CONTROL AGREEMENT, dated as of
November 1, 2017, (this “Amendment”), is entered into by and among the
undersigned in connection with that certain Custodian and Document Control
Agreement, dated as of March 18, 2016 (as amended, extended, restated, replaced,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Escrow Arrangements”; the Escrow Arrangements as amended heretofore and
hereby, the “Amended Escrow Arrangements”), by and among Sears Holdings
Corporation, a Delaware corporation (the “Company”), the undersigned
subsidiaries and affiliates of the Company (collectively, together with the
Company, the “Sears Parties”), Pension Benefit Guaranty Corporation (“PBGC”),
and State Street Bank and Trust Company (“State Street”) in its capacity as
Custodian (as defined in the Escrow Arrangements). Capitalized terms used herein
and not otherwise defined herein shall have the respective meanings ascribed to
such terms in the Escrow Arrangements.

WHEREAS, PBGC is a wholly owned United States government corporation and agency
established under 29 U.S.C. § 1302 to administer the pension plan termination
insurance program created under Title IV of the Employee Retirement Income
Security Act of 1974, 29 U.S.C. §§ 1301 – 1461 (2012 & Supp. IV 2016) (as
amended from time to time, together with the regulations thereunder, in each
case in effect from time to time, “ERISA”);

WHEREAS, the Company is the plan sponsor, as such term is defined in ERISA
Section 3(16)(B), of the Sears Holdings Pension Plan 1 (as amended effective
December 1, 2016) and the Sears Holdings Pension Plan 2 (effective December 1,
2016) (each a “Pension Plan” and collectively, the “Pension Plans”);

WHEREAS, pursuant to that certain Pension Plan Protection and Forbearance
Agreement, dated as of March 18, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “PPPFA”), by and among the Sears
Parties and PBGC, the Sears Parties agreed to provide PBGC with certain enhanced
protections in exchange for PBGC’s agreement to forbear from initiating
termination proceedings with respect to the Pension Plans pursuant to ERISA
Section 4042 for the term and under the conditions provided in the PPPFA;

WHEREAS, pursuant to the PPPFA, as security for the PBGC UBL Claims (as defined
in the PPPFA) against the Company, the other Sears Parties and all other
Subsidiaries (as defined in the PPPFA) of the Company, and all of their
obligations to PBGC under the Transaction Documents (as defined in the PPPFA),
certain Sears Parties have agreed with PBGC to grant liens on and security
interests in the Designated Assets (as defined in the PPPFA) pursuant to the
Collateral Documents, which liens and security interests shall attach and be
perfected (i) with respect to the IP Assets (as defined in the PPPFA), upon the
occurrence of a Springing Lien Event (as defined in the PPPFA) and the
satisfaction of any IP Springing Lien Condition (as defined in the PPPFA), and
(ii) with respect to all Designated Assets other than the IP Assets, upon the
occurrence of a Springing Lien Event;



--------------------------------------------------------------------------------

WHEREAS, in furtherance of the foregoing, (i) the relevant Sears Parties and
PBGC deposited such Collateral Documents with the Custodian, and (ii) the Sears
Parties are employing the Custodian as custodian of the Collateral Expense
Deposit and as such have deposited the Collateral Expense Deposit with the
Custodian, all in accordance with the terms of the Escrow Arrangements;

WHEREAS, the Sears Parties and PBGC expect to enter into a REMIC Amendment to
PPPFA, Craftsman Consent and Other Transaction Documents (the “REMIC
Amendment”), pursuant to which the Sears Parties and PBGC shall agree to make
certain amendments to the PPPFA, which shall become effective upon the
satisfaction of certain conditions set forth in the REMIC Amendment;

WHEREAS, of the Sears Parties and PBGC shall not enter into the REMIC Amendment
until PBGC or a PBGC Designee has received the REMIC Certificates and the REMIC
Certificate Transfer Powers (as defined in the Escrow Arrangements) in
accordance with the terms of this Amendment;

WHEREAS, in furtherance of the foregoing, and subject to the terms and
conditions herein, the Sears Parties, PBGC, and State Street (acting in its
capacity of the Custodian), wish to amend the Escrow Arrangements to permit the
Custodian to release Collateral Documents to PBGC, a PBGC Designee, or the
Company upon receipt by Custodian of a Joint Release Notice (as defined herein);

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, it is agreed as follows:

1. Amendment to Section 1. Section 1 of the Escrow Arrangements is hereby
amended to add the new defined term in the appropriate alphabetical order:

“Joint Release Notice” has the meaning set forth in Section 5(h).

2. Amendment to Section 5(f). Section 5(f) of the Escrow Arrangements is hereby
deleted in its entirety, and replaced with the following:

“(f) No Right of Sears Parties to Deliver Release or Termination Notice. Except
as expressly set forth in Section 5(h) of this Agreement, notwithstanding any
provision to the contrary set forth in this Agreement, the PPPFA or any other
Transaction Document, no Sears Party has any right to deliver to the Custodian a
Release Notice, a Termination Notice or any other instruction or direction
(whether in writing or otherwise) with respect to any Collateral Document or all
or any portion of the Collateral Expense Deposit and any such notice,
instruction or direction shall be void and of no force or effect.”

3. Amendment to Section 5. Section 5 of the Escrow Arrangements is hereby
amended to add the following new subsection (h):

“(h) Release of Collateral Documents from Custody Upon Receipt of Joint Release
Notice. Upon receipt by the Custodian of a written joint notice executed both by
an authorized signatory of PBGC and by an authorized signatory of the Company (a
“Joint Release Notice”) instructing the Custodian to release

 

2



--------------------------------------------------------------------------------

Collateral Documents identified in the Joint Release Notice to PBGC, a PBGC
Designee, or the Company, the Custodian shall immediately deliver to PBGC, a
PBGC Designee, or the Company the Collateral Documents identified in such Joint
Release Notice in accordance with the instructions set forth in such Joint
Release Notice. Such Joint Release Notice may set forth circumstances under
which PBGC or an applicable PBGC Designee must return any or all of such
Collateral Documents to the Custodian and, upon the occurrence of such
circumstances, PBGC or such applicable PBGC Designee shall return such
Collateral Documents to the Custodian in accordance with the terms of such Joint
Release Notice (it being understood that the Custodian shall have no obligation
to determine whether such circumstances have occurred). Upon any return of such
Collateral Documents, the Custodian shall hold such Collateral Documents in
custody in accordance with the terms of this Agreement as if such Collateral
Documents had never been delivered to PBGC or a PBGC Designee. Such Joint
Release Notice shall be deemed a Proper Instruction under this Agreement.”

4. Conditions Precedent. This Amendment shall become effective upon the
execution and delivery hereof (or counterparts hereof) by each of the parties
hereto.

5. Miscellaneous.

(a) This Amendment shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and permitted assigns of the parties
hereto.

(b) This Amendment may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Amendment by fax transmission or other electronic mail
transmission (e.g., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Amendment.

(c) This Amendment shall be governed by and construed and enforced in accordance
with the laws of the State of New York (excluding any conflicts-of-law rule or
principle that might refer same to the laws of another jurisdiction). The terms
of Sections 19 and 20 of the Escrow Arrangements are incorporated herein by
reference, with any necessary conforming change, and the parties hereto agree to
such terms.

(d) This Amendment shall not be altered, amended, changed or modified in any
respect or particular unless each such alteration, amendment, change or
modification is set forth in a writing executed by each of the parties hereto.
After giving effect to this Amendment, except as expressly set forth herein, the
Amended Escrow Arrangements shall be and remain in full force and effect in
accordance with its terms and hereby is ratified and confirmed in all respects.
The execution, delivery, and performance of this Amendment shall not operate,
except as expressly set forth herein, as a waiver of, consent to, or a
modification or amendment of, any right, power, or remedy of any party under the
Escrow Arrangements.

(e) It is expressly understood and agreed by the parties hereto that (a) this
Amendment is executed and delivered by U.S. Bank Trust National Association, not
individually or personally but solely as trustee of the SRC Trust (as defined in
the PPPFA), in the exercise of

 

3



--------------------------------------------------------------------------------

the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the SRC
Trust, SRC R.E. (as defined in the PPPFA) and SRC Holdings (as defined in the
PPPFA) is made and intended not as personal representations, undertakings and
agreements by U.S. Bank Trust National Association but is made and intended for
the purpose of binding only the SRC Trust, SRC R.E. and SRC Holdings,
(c) nothing herein contained shall be construed as creating any liability on
U.S. Bank Trust National Association, individually or personally, to perform any
covenant either expressed or implied contained herein, all such liability, if
any, being expressly waived by the parties hereto, (d) U.S. Bank Trust National
Association has made no investigation as to the accuracy or completeness of any
representations and warranties made by the SRC Trust, SRC R.E. and SRC Holdings
in this Amendment and (e) under no circumstances shall U.S. Bank Trust National
Association be personally liable for the payment of any indebtedness or expenses
of the SRC Trust, SRC R.E. or SRC Holdings or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by the SRC Trust, SRC R.E. or SRC Holdings under this Amendment or
any other related document.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

SEARS PARTIES: SEARS HOLDINGS CORPORATION By:   /s/ Robert A. Riecker Name:
Robert A. Riecker Title: Chief Financial Officer SEARS, ROEBUCK AND CO. By:  
/s/ Robert A. Riecker Name: Robert A. Riecker Title: Chief Financial Officer SRC
DEPOSITOR CORPORATION By:   /s/ Robert A. Riecker Name: Robert A. Riecker Title:
Vice President SRC O.P. CORPORATION By:   /s/ Lawrence J. Meerschaert Name:
Lawrence J. Meerschaert Title: Vice President KCD IP, LLC By:   /s/ Robert A.
Riecker Name: Robert A. Riecker Title: Vice President SEARS BRANDS, L.L.C. By:  
/s/ Robert A. Riecker Name: Robert A. Riecker Title: Vice President

[SIGNATURE PAGE TO AMENDMENT TO ESCROW ARRANGEMENTS]



--------------------------------------------------------------------------------

SRC REAL ESTATE (TX), LP By: SRC REAL ESTATE HOLDINGS (TX), LLC, a Delaware
limited liability company, its general partner By: SRC FACILITIES STATUTORY
TRUST NO. 2003-A, a Delaware statutory trust acting only with respect to the
applicable SUBI Portfolio, its sole member By: U.S. Bank Trust National
Association, not in its individual capacity but solely as SUBI Trustee By:   /s/
Jose A. Galarza Name:   JOSE A. GALARZA Title:   VICE PRESIDENT SRC REAL ESTATE
HOLDINGS (TX), LLC By: SRC FACILITIES STATUTORY TRUST NO. 2003-A, a Delaware
statutory trust acting only with respect to the applicable SUBI Portfolio, its
sole member By: U.S. Bank Trust National Association, not in its individual
capacity but solely as SUBI Trustee By:   /s/ Jose A. Galarza Name:   JOSE A.
GALARZA Title:   VICE PRESIDENT SRC FACILITIES STATUTORY TRUST NO. 2003-A By:
U.S. Bank Trust National Association, not in its individual capacity but solely
as trustee By:   /s/ Jose A. Galarza Name:   JOSE A. GALARZA Title:   VICE
PRESIDENT

[SIGNATURE PAGE TO AMENDMENT TO ESCROW ARRANGEMENTS]



--------------------------------------------------------------------------------

PBGC:

PENSION BENEFIT GUARANTY CORPORATION

 

By:   /s/ Karen L. Morris Name: Karen L. Morris Title: Chief of Negotiations and
Restructuring

[SIGNATURE PAGE TO AMENDMENT TO ESCROW ARRANGEMENTS]



--------------------------------------------------------------------------------

CUSTODIAN:

STATE STREET BANK AND TRUST COMPANY

 

By:   /s/ Carmen Elio, Jr. Name: CARMEN ELIO, JR. Title: MANAGING DIRECTOR

 

[SIGNATURE PAGE TO AMENDMENT TO ESCROW ARRANGEMENTS]